      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 1 of 76 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SUSAN CHRISTENSEN,
VICTORIA STILZ,
WILLIAM EHLERS,
CHEYENNE HAUSER,                             Civil Action No. 20-cv-
ANGELIKA KNOEBL,
NATASHA HEIDLAGE,
CASSIDY DEELY,
GLENN LEE,

Individually and on behalf of all others
similarly situated,

Plaintiffs,


vs.


THE BOEING COMPANY,

Defendant.



          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 2 of 76 PageID #:2




                                                      TABLE OF CONTENTS


NATURE OF THE ACTION....................................................................................................... 1
INTRODUCTION ........................................................................................................................ 3
PARTIES ....................................................................................................................................... 5
JURISDICTION AND VENUE ................................................................................................... 7
FACTUAL ALLEGATIONS ....................................................................................................... 8

I.           BOEING HID THE 737 MAX’S KNOWN DESIGN AND CONSTRUCTION
             DEFECTS IN A RUSH TO PRODUCTION. ..................................................................... 8

       A.      Fearing loss of market share to rival Airbus, Boeing sought the fastest, cheapest
               solution............................................................................................................................. 8

       B.      Boeing used the 737 legacy to cloak the 737 MAX in a fiction of familiarity. ............. 11

       C.      Boeing falsely promoted the 737 MAX as merely an update to the most recent
               737 model....................................................................................................................... 14

       D.      In its haste to produce the 737 MAX, Boeing side-stepped normal design safety
               protocol. ......................................................................................................................... 17

       E.      Boeing concealed a poorly-designed, computerized “fix” (MCAS) for physical
               and handling problems with the 737 MAX.................................................................... 19

II.          BOEING TOOK ADVANTAGE OF ITS RELATIONSHIP WITH SOUTHWEST TO
             FILL ORDERS FOR HUNDREDS OF FAULTY 737 MAX PLANES. .......................... 31

       A.      For its entire 32 year history, Southwest has flown almost exclusively Boeing 737s. .. 31

       B.      Unaware of Boeing’s omissions, SWAFA trusted Boeing that the 737 MAX
               was safe. ......................................................................................................................... 33

       C.      SWAFA, through their union, added the 737 MAX to their collective bargaining
               agreement with Southwest. ............................................................................................ 35

       D.      Southwest hired and trained additional flight attendants in anticipation of new
               737 MAX deliveries from Boeing. ................................................................................ 36

III.         THE 737 MAX’S DEFECTS CONCEALED BY BOEING LED TO TWO FATAL
             CRASHES, KILLING 346 PEOPLE. ............................................................................... 37

       A.      The MCAS onboard Lion Air 610 caused the plane to crash in October 2018. ............ 37


                                                                          ii
           Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 3 of 76 PageID #:3




      B.      The MCAS onboard Ethiopian Airlines 302 caused the plane to crash in March 2019. 39

      C.      Following the crashes, global regulatory and voluntary action resulted in a
              worldwide grounding of the 737 MAX that remains in effect to this day. .................... 40

IV.         IN APRIL 2019, BOEING ADMITTED MCAS CAUSED THE FATAL CRASHES..... 41

V.          THE 737 MAX IS NOW UNDER INTENSE REGULATORY SCRUTINY. ................. 42

VI.         SOUTHWEST’S 737 MAX FLEET REMAINS GROUNDED. ...................................... 46

VII.        BOEING KNEW IT WAS PUTTING CUSTOMERS, THEIR EMPLOYEES,
            AND THE PUBLIC IN HARM’S WAY........................................................................... 47

VIII.       PLAINTIFFS HAVE BEEN HARMED SUBSTANTIALLY BY BOEING’S
            CONDUCT. ...................................................................................................................... 49

CLASS ACTION ALLEGATIONS .......................................................................................... 49
            The Nationwide Southwest Airlines Flight Attendant Class ............................................ 50
            Statewide Classes .............................................................................................................. 50
            Class Certification is Appropriate ..................................................................................... 51
            Numerosity ........................................................................................................................ 51
            Commonality and Predominance ...................................................................................... 51
            Typicality .......................................................................................................................... 52
            Adequacy .......................................................................................................................... 53
            Superiority......................................................................................................................... 53
CLAIMS FOR RELIEF ............................................................................................................. 55
            COUNT I
            (Fraud by Non-disclosure) ................................................................................................ 55
            COUNT II
            (Negligence) ...................................................................................................................... 57
            COUNT III
            (Tortious Interference with Contractual Rights and Relationship) ................................... 60
            COUNT IV
            (Tortious Interference with an Existing Business Relationship) ...................................... 63
            COUNT V
            (Fraudulent Misrepresentation) ......................................................................................... 67
            COUNT VI
            (Negligent Misrepresentation) .......................................................................................... 69
PRAYER FOR RELIEF ............................................................................................................ 72
JURY TRIAL DEMAND ........................................................................................................... 72




                                                                        iii
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 4 of 76 PageID #:4




       Plaintiffs, Susan Christensen, Victoria Stiles, William Ehlers, Cheyenne Hauser, Angelika

Knoebl, Natasha Heidlage, Cassidy Deely, and Glenn Lee (“Plaintiffs”), through their attorneys,

file this Class Action Complaint individually and on behalf of all others similarly situated, and in

support thereof, state as follows:

                                     NATURE OF THE ACTION

       1.      This Class Action Complaint seeks damages on behalf of approximately 17,000

Southwest Airlines Flight Attendants (“SWAFA”) who have individually and collectively lost,

and continue to lose, income and other compensation as a direct result of The Boeing Company

(“Boeing”)’s misconduct.      Boeing concealed design and safety defects from its customers,

including Southwest Airlines Company (“Southwest”), their employees (including SWAFA), and

the public, which were known to Boeing concerning its 737 MAX aircraft. In addition to

concealing the known design and safety defects, Boeing doubled down by misrepresenting to the

world that the 737 MAX was a safe aircraft. Following two fatal crashes, the Federal Aviation

Administration (“FAA”) grounded all 737 MAX planes, leaving SWAFA with thousands fewer

flights to work than anticipated. Without knowing about these design and safety defects, Boeing’s

customers and their employees (including SWAFA), reasonably relied on Boeing’s

misrepresentations—that the 34 existing 737 MAX planes in Southwest’s fleet and approximately

20 more on order were safe and airworthy—by expanding and training the SWAFA workforce.

       2.      Boeing’s omissions, which relate directly to the certification, production, and

delivery of 737 MAX aircraft and which constitute misrepresentations by Boeing to Stakeholders

and the public, include, but are not limited to the following:

               a. Failure to disclose that the addition of the LEAP-1B® engines would change
                  the 737 MAX’s center of gravity;
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 5 of 76 PageID #:5




              b. Failure to disclose that the addition of the LEAP-1B® engines would decrease
                 the 737 MAX’s stability;

              c. Failure to disclose that the addition of the LEAP-1B® engines would
                 negatively affect the 737 MAX’s flight handling characteristics and make the
                 aircraft more susceptible to the catastrophic risk of aerodynamic stall;

              d. Failure to disclose that the addition of the LEAP-1B® engines would create
                 inherent safety risks in the 737 MAX;

              e. Failure to disclose that the 737 MAX did not handle like, and was dissimilar
                 to, prior 737 generations, including the 737 NG, despite what Boeing was
                 telling Stakeholders and the public, and despite what Boeing had told the FAA
                 since 2012 in order to certify the 737 MAX as a new variant of the 737, rather
                 than seek a new type certificate as would be required for a new aircraft, and
                 which would delay production and delivery of the 737 MAX;

              f. Failure to disclose that the Maneuvering Characteristics Augmentation System
                 (“MCAS”) system was installed on the 737 MAX to address the inherent
                 safety risks caused by the addition of the LEAP-1B® engines;

              g. Failure to disclose that the MCAS system installed on the 737 MAX relied on
                 data input from only one angle-of-attack sensor, without providing any
                 redundancy should that single angle-of-attack sensor fail or send erroneous
                 data to the MCAS system;

              h. Failure to disclose to the FAA, Stakeholders, or the public that, in November
                 2016, during the test phase of the 737 MAX aircraft, Boeing test pilot, Mark
                 Forkner, identified “egregious” problems with the 737 Max flight control
                 systems (that later figured into the two 737 MAX crashes), specifically stating
                 to fellow Boeing 737 MAX test pilot, Patrik Gustavsson, that, “The plane is
                 trimming itself like craxy” [sic] and “I basically lied to the regulators
                 (unknowingly)”;1

              i. Failure to disclosure critical safety information, including, but not limited to,
                 the specific operational procedures and limitations of the MCAS system, or
                 that additional pilot training would be required to equip pilots to timely



1
  Chris Woodyard, FAA asks Boing why it hid test pilot’s discovery of ‘egregious’ 737 MAX
issues, USA Today, October 18, 2019,
https://www.usatoday.com/story/news/nation/2019/10/18/boeing-737-max-faa-outraged-over-
test-pilot-mcas/4024504002/; David Gelles and Natalie Kitroeff, Boeing Pilot Complained of
‘Egregious’ Issue with 737 MAX in 2016, The New York Times, October 18, 2019,
https://www.nytimes.com/2019/10/18/business/boeing-flight-simulator-text-message.html.



                                                2
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 6 of 76 PageID #:6




                      identify and address a potential malfunction of the MCAS system in order to
                      prevent a catastrophic aerodynamic stall of the aircraft, as was experienced in
                      the two crashes of the 737 MAX; and

               j. Failure to disclose in Boeing’s FAA-mandated Safety System Analysis how
                  the MCAS system could reset itself after each time a pilot responded to its
                  nose-down command, causing not just a single downward movement of 2.5
                  degrees, but successive nose-down commands of 2.5 degrees each, that,
                  without correction, after only two cycles of MCAS, could cause the 737 MAX
                  to reach its maximum nose-down trim position, causing the pilot to lose
                  control of the aircraft, and result in a crash into the ground.

       3.       “Stakeholders,” as the term is used in this Complaint, includes Boeing’s customers

(airlines) and their employees (including pilots and flight attendants). Boeing itself designated

Stakeholders as such when it invited representatives from the airlines, their pilots, and their flight

attendants to a “Stakeholder” meeting following the deadly 737 MAX crashes.

                                          INTRODUCTION

       4.      Boeing made a calculated decision to rush its 737 MAX aircraft to market to secure

its single-aisle aircraft market share and prioritize its bottom line. In doing so, Boeing abandoned

sound design and engineering practices, withheld safety critical information from regulators, and

misled Stakeholders and the public, about the true scope of design changes to the 737 MAX.

       5.      Boeing’s omissions and misrepresentations caused Stakeholders to believe that it

was to their economic advantage to purchase and operate the 737 MAX aircraft and that these

aircraft were safe.

       6.      Boeing made omissions and misrepresentations directly to Stakeholders and the

public. The 737 MAX is now grounded worldwide because it is unsafe, unairworthy, and contrary

to Boeing’s representations, distinct from the 737 family of aircraft that preceded it.

       7.      Tragically, the economic losses sustained by SWAFA are not the only

consequences of Boeing’s omissions and misrepresentations about the 737 MAX aircraft.




                                                   3
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 7 of 76 PageID #:7




Boeing’s rushed introduction of the 737 MAX aircraft caused two fatal crashes within a five-month

period – the Lion Air Flight 610 crash on October 29, 2018, which killed 189 people, and the

Ethiopian Airlines Flight 302 crash on March 10, 2019, which killed 157 people.

       8.      Since those tragic crashes, it has become clear that Boeing’s omissions and

representations concerning the 737 MAX aircraft were material and/or false when they were made

and that, contrary to what Boeing told Stakeholders and the public, those crashes were the direct

result of Boeing prioritizing profit over safety.

       9.      Specifically, Boeing concealed the fact that the 737 MAX aircraft was not

airworthy because, among other things, it incorporated a single-point failure condition – a

software/flight control logic called MCAS – that, if fed erroneous data from a single angle-of-

attack sensor, could command the aircraft to nose-down into an unrecoverable dive without pilot

input or knowledge.

       10.     After a 737 MAX crashed for the second time within a five-month period and the

death toll attributable to Boeing’s defective design of MCAS nearly doubled, the world could no

longer trust Boeing’s representations that the 737 MAX was safe. As such, on March 13, 2019,

the FAA grounded the 737 MAX for an indefinite period, and it remains grounded to this day.

       11.     SWAFA get paid per flight, a fact known to Boeing by virtue of its longstanding

and significant role in the industry, not to mention its position as Southwest’s sole aircraft supplier.

Airlines make their staffing decisions based on the number of flights they can offer, which is

directly tied to the number of safe aircraft they have or expect to have. Thus, when Boeing agrees

to build and deliver aircraft to an airline, Boeing knows the airline will hire and train additional

employees to service new flights to be offered on the new aircraft.




                                                    4
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 8 of 76 PageID #:8




          12.   Boeing and SWAFA are not strangers. Boeing is well aware of SWAFA and vice

versa. Boeing knows full well the material and direct consequence its actions can have on

SWAFA.

          13.   In light of the FAA’s grounding order, Southwest, the largest operator of the 737

MAX with 34 in scheduled flight and more than 20 additional aircraft that were to be delivered

and incorporated into scheduled flight by the end of 2019, had to cancel thousands of flights, thus

limiting SWAFA’s ability to earn income.

          14.   To make matters worse for SWAFA, based on Boeing’s representations that the

737 MAX was not only airworthy but the best aircraft in its class, Southwest hired and trained a

significant number of additional flight attendants to work on the 20 new 737 MAX that were to be

delivered over the next several years, thereby causing both experienced and new SWAFA to lose

even more income due to fewer available aircraft and more flight attendants.

          15.   Boeing is liable to SWAFA for the damages they have sustained, and continue to

sustain, as the direct and proximate result of Boeing’s defective design of the 737 MAX and

Boeing’s omissions and false representations concerning the 737 MAX to Stakeholders and the

public.

                                            PARTIES

          16.   All Plaintiffs identified herein, and the proposed class members, were employed by

Southwest as Flight Attendants as of the date that the FAA grounded the Boeing 737 MAX (March

13, 2019), and have suffered harm and actual damages as a direct and proximate result of the

omissions and false representations made by Boeing concerning the 737 MAX aircraft to

Stakeholders and the public.




                                                5
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 9 of 76 PageID #:9




       17.       Plaintiff Susan Christensen is a resident and citizen of Ohio and has been a

Southwest Airlines Flight Attendant since 1996.

       18.       Plaintiff Victoria Stilz is a resident and citizen of Nevada and has been a Southwest

Airlines Flight Attendant since 2014.

       19.       Plaintiff William Ehlers is a resident and citizen of Texas and has been a Southwest

Airlines Flight Attendant since 2005.

       20.       Plaintiff Cheyenne Hauser is a resident and citizen of Texas and has been a

Southwest Airlines Flight Attendant since 2017.

       21.       Plaintiff Angelika Knoebl is a resident and citizen of Colorado and has been a

Southwest Airlines Flight Attendant since 2017.

       22.       Plaintiff Natasha Heidlage is a resident and citizen of Kentucky and has been a

Southwest Airlines Flight Attendant since 2011.

       23.       Plaintiff Cassidy Deely is a resident and citizen of Kentucky and has been a

Southwest Airlines Flight Attendant since 2016.

       24.       Plaintiff Glenn Lee is a resident and citizen of Florida and has been a Southwest

Airlines Flight Attendant since 2011.

       25.       Defendant Boeing was, and still is, a corporation organized and existing under the

laws of the State of Delaware. Boeing maintains its corporate headquarters in Chicago, Illinois,

and its principal places of business in Chicago, Illinois, and Washington State. Boeing is an

aerospace company involved in the design, manufacture, and sale of commercial aircraft and

business jets.




                                                   6
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 10 of 76 PageID #:10




                                 JURISDICTION AND VENUE

       26.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action, including claims asserted on behalf

of a nationwide class, filed under Rule 23 of the Federal Rules of Civil Procedure on behalf of

approximately 17,000 Southwest Airlines Flight Attendants, and the amount in controversy

exceeds the jurisdictional amount of $5,000,000, exclusive of interest and costs.

       27.     This Court has personal jurisdiction over the Defendant because Defendant

maintains its principle place of business and committed many of the omissions and acts

complained of in the state of Illinois.

       28.     Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.

§§ 1391(b)(1), 1391(b)(2), 1391(b)(3), 1391(c)(2) and 1391(d).

       29.     Specifically, venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant

effectively resides in this judicial district as Boeing’s corporate headquarters and principal place

of business are located in this judicial district at 100 North Riverside, Chicago, Illinois 60606.

Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

of the omissions and acts giving rise to the claims asserted occurred in this judicial district. Venue

is also proper in this District pursuant to 28 U.S.C. §§ 1391(b)(3), 1391(c)(2) and 1391(d) because

this Court also has personal jurisdiction over the Defendant in this judicial district resulting from

Defendant conducting business at its corporate headquarters in this judicial district and committing

many of the omissions and acts complained of in this judicial district as well.




                                                  7
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 11 of 76 PageID #:11




                                   FACTUAL ALLEGATIONS

       30.     Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

       31.     At all times mentioned herein, Boeing, and each of its officers, employees, agents,

and servants named herein were operating and acting within the scope of their employment, agency

and service, and Boeing was aware of, ratified, and approved the omissions, acts, and statements

of each officer, employee, agent or servant. Each omission, act, or statement made by each named

officer, employee, agent or servant of Boeing was in furtherance of Boeing’s interest and

substantially assisted Boeing’s omissions and commission of the wrongful acts alleged.

I.     BOEING HID THE 737 MAX’S KNOWN DESIGN AND CONSTRUCTION
       DEFECTS IN A RUSH TO PRODUCTION.

       A.      Fearing loss of market share to rival Airbus, Boeing sought the fastest,
               cheapest solution.

       32.     Boeing has been manufacturing and selling the 737, a narrow-body, single-aisle

aircraft, since it was first certified by the FAA on December 21, 1967.

       33.     Boeing’s main competitor in the narrow-body market is, and at all relevant times

herein has been, Airbus SE (“Airbus”), a European multinational aerospace corporation. Airbus

manufactures the A320 family of narrow-body aircraft.

       34.     In 2010, Airbus announced the introduction of the Airbus A320 NEO (“A320

NEO”) aircraft, a new engine variant of its popular A320 aircraft, which offered greater fuel

efficiency than Airbus’s prior generations of A320 aircraft and Boeing’s 737 Next Generation

(“737 NG”) aircraft, which was Boeing’s most recent 737 iteration at the time.




                                                    8
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 12 of 76 PageID #:12




       35.     Following Airbus’s announcement, Boeing considered, but rejected, the idea of

introducing a new engine variant of its 737 aircraft and believed that it could wait to produce an

aircraft to compete with the A320 NEO.

       36.     At a meeting in January 2011, Jim Albaugh, the former president of Boeing

Commercial Airplanes, told Boeing employees that Boeing could wait until the end of the decade

to produce a new plane from scratch rather than refit the most recent 737 NG with new engines.

He further explained that the A320 NEO’s use of a bigger, more fuel-efficient engine would be a

“design change that will ripple through the airplane.”2

       37.     Subsequently, Boeing learned that American Airlines, which was an exclusive

Boeing customer for more than a decade, was considering the purchase of 200 Airbus A320 NEOs.

       38.     Rather than designing a new aircraft, Boeing immediately reversed course and

launched its own new engine variant of the existing, widely flown and time-tested 737 NG.

To make the new 737 more fuel efficient, and therefore competitive with the new A320 NEO, the

737 NG’s engines were to be replaced with the larger, more fuel-efficient CFM International

LEAP-1B® (the “LEAP-1B®”) engine.3

       39.     A former senior Boeing official stated that the company opted to mount the new

LEAP-1B® engines on Boeing’s existing 737 NG airframe rather than an entirely new airframe




2
  David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing‐737‐max‐
crash.html.
3
  Id.; see also Andy Pasztor, et al., How Boeing’s 737 MAX Failed, The Wall Street Journal,
March 27, 2019, https://www.wsj.com/articles/how‐boeings‐737‐max‐failed‐11553699239;
Andrew Tangel, et al., The Four-Second Catastrophe: How Boeing Doomed the 737 Max, The
Wall Street Journal, August 16, 2019, https://www.wsj.com/articles/the‐four‐second‐
catastrophe‐how‐boeing‐doomed‐the‐737‐max‐11565966629.

                                                9
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 13 of 76 PageID #:13




because it would be “far quicker, easier, and cheaper than starting from scratch and would provide

almost as much fuel savings for airlines.”4

       40.     In August 2011, Boeing’s Board of Directors authorized the launch of a new

iteration of 737 aircraft to compete with the A320 NEO—the “MAX” series.

       41.     On August 30, 2011, Boeing announced the launch of the 737 MAX.5 In its launch

announcement, Boeing emphasized the 737 MAX’s connection to the 737 product line’s service

history explaining that “[w]e call it the 737 MAX because it optimizes everything we and our

customers have learned about designing, building, maintaining and operating the world’s best

single-aisle airplane.”6

       42.     In its launch announcement Boeing asserted, among other things, that:

               a. “The 737 MAX will deliver big fuel savings that airlines will need to
                  successfully compete in the future. Airlines will benefit from a 7 percent
                  advantage in operating costs over future competing airplanes as a result of
                  optimized CFM International LEAP-1B® engines, more efficient structural
                  design and lower maintenance requirements”; and

               b. “Airlines will continue to benefit from maximum reliability. The 737 MAX will
                  build upon the Next-Generation 737’s highest reliability performance of any
                  airplane in the world – 99.7 percent on-time departure rate.”7




4
  David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing-737-max-
crash.html; see also How Boeing’s 737 MAX Failed, The Wall Street Journal, March 27, 2019,
https://www.wsj.com/articles/how-boeings-737-max-failed-11553699239; Andrew Tangel, et
al., The Four-Second Catastrophe: How Boeing Doomed the 737 Max, The Wall Street Journal,
August 16, 2019, https://www.wsj.com/articles/the-four-second-catastrophe-how-boeing-
doomed-the-737-max-11565966629.
5
  The Boeing Company, Boeing Introduces 737 MAX With Launch of New Aircraft Family,
August 30, 2011, https://boeing.mediaroom.com/2011-08-30-Boeing-Introduces-737-MAX-
With-Launch-of-New-Aircraft-Family.
6
  Id.
7
  Id.

                                               10
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 14 of 76 PageID #:14




       43.     Boeing’s 737 MAX launch announcement did not disclose that, as compared to the

most recent 737 NG, the addition of the LEAP-1B® engines would, among other things:

               a. Change the aircraft’s center of gravity;

               b. Decrease aircraft stability;

               c. Negatively affect flight handling characteristics to make the aircraft more
                  susceptible to the catastrophic risk of aerodynamic stall; and

               d. Create inherent safety risks.

       44.     When an airframe is designed, engineers consider the specifications of the engine

that will be used, take that engine’s weight and size into account, and determine the ideal mounting

point and placement to assure that the aircraft has a stable aerodynamic center of gravity.

       45.     Boeing’s announcement did not mention the inherent risks created by adding the

LEAP-1B® engines to an existing airframe designed to accommodate smaller, less powerful

engines.

       46.     Boeing eschewed the opportunity to properly engineer the 737 MAX and instead

made the decision to fit the new, larger engine on an existing airframe, thereby creating inherent

risks that Boeing would later attempt and fail to mitigate.

       B.      Boeing used the 737 legacy to cloak the 737 MAX in a fiction of familiarity.

       47.     From its inception, Boeing marketed the 737 MAX family as the newest variant of

its 737 family of aircraft, specifically a new version of what was then the latest 737 model, the

737 NG.

       48.     Boeing’s website featured a page marketing the 737 MAX entitled “The Legacy

and Strength of the Boeing 737 Family,” which boasted that reliability, safety, and simplicity of




                                                  11
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 15 of 76 PageID #:15




design had been the hallmarks of the 737 family since its inception in 1967 and would continue

with the 737 MAX.8

       49.     Boeing also presented the following infographic to highlight the 737’s extensive

in-service history:9




       50.     In other words, Boeing was specifically marketing the 737 MAX based on the 737

family’s long track record for safety without disclosing the safety-critical changes that made the

MAX a fundamentally different aircraft from prior generations of the 737 family.

       51.     For example, a November 3, 2011 Boeing press release announcing 737 MAX

design changes described the MAX as a “new-engine variant” and reminded the public and

potential customers and operators that “[t]he Boeing 737 is the world’s most popular and reliable

commercial jet transport.”10




8
  The Boeing Company, 737 MAX Updates,
https://www.boeing.com/commercial/737max/737max-legacy.page.
9
  See Id.
10
   The Boeing Company, Boeing Updates 737 MAX Engine Configuration Status and Customer
Commitments, November 3, 2011, https://boeing.mediaroom.com/2011-11-03-Boeing-Updates-
737-MAX-Engine-Configuration-Status-and-Customer-Commitments.

                                               12
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 16 of 76 PageID #:16




        52.     A February 12, 2012 press release discussing the final phase of 737 MAX wind

tunnel testing described the MAX as “a new engine variant of the world’s best-selling airplane

[that] builds on the strengths of today’s NEXT-Generation 737.”11

        53.     An April 11, 2012 press release disclosed the changes from the 737 NG to the

737 MAX, including an extension of the tail con, integration of the LEAP-1B® engines with the

wing, a new pylon and strut, nose gear extension, and flight control and system updates such as

fly-by-wire spoilers and an electronic bleed air system.12

        54.     In this same statement, Boeing’s 737 MAX Chief Project Engineer characterized

the allegedly limited changes to the MAX and assured the public that “[a]ny new technology

incorporated into the MAX design must offer substantial benefit to our customers with minimal

risk for the team to pursue it.”13

        55.     In each of these above statements, Boeing concealed that the use of LEAP-1B®

engines and their placement on the airframe rendered the 737 MAX distinct from its 737

predecessors and that the design changes advertised did not disclose the full scope of differences

between the 737 NG and the 737 MAX.




11
   The Boeing Company, Boeing to Begin Final Phase of 737 MAX Wind Tunnel Testing,
February 12, 2012, https://boeing.mediaroom.com/2012-02-12-Boeing-to-Begin-Final-Phase-
of-737-MAX-Wind-Tunnel-Testing.
12
   The Boeing Company, Boeing Makes 737 MAX Design Decisions, April 11, 2012,
https://boeing.mediaroom.com/2012‐04‐11‐Boeing‐Makes‐737‐MAX‐Design‐Decisions.
13
   Id.

                                                13
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 17 of 76 PageID #:17




        56.    In an October 29, 2013 press release, Boeing echoed its prior marketing efforts,

stating, “[W]e are being very deliberate about any changes we make to airplane systems on the

737 MAX to make the airplane even easier to operate.”14

        57.    Yet again, Boeing concealed the truth.

        C.     Boeing falsely promoted the 737 MAX as merely an update to the most recent
               737 model.

        58.    Boeing purported to ensure that the disclosed changes from the 737 NG to the

737 MAX were minor, would not drive additional costs, and would not require additional pilot

training.

        59.    Rick Ludtke, an employee at Boeing for 19 years and an engineer who helped

design the 737 MAX cockpit, explained that “[a]ny designs we created could not drive any new

[pilot] training that required a simulator.”15

        60.    As Ludtke described: “The company was trying to avoid costs and trying to contain

the level of change. They wanted the minimum change to simplify the training differences,

minimum change to reduce costs, and to get it done quickly.”16




14
   The Boeing Company, Boeing Continues to Improve 737 MAX Performance, October 29,
2013, https://boeing.mediaroom.com/2013-10-29-Boeing-Continues-to-Improve-737-MAX-
Performance.
15
   David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing-737-max-
crash.html; see also Andy Pasztor, et al., How Boeing’s 737 MAX Failed, The Wall Street
Journal, March 27, 2019, Andrew Tangel, et al., The Four-Second Catastrophe: How Boeing
Doomed the 737 Max, The Wall Street Journal, August 16, 2019,
https://www.wsj.com/articles/the-four-second-catastrophe-how-boeing-doomed-the-737-max-
11565966629.
16
   David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing-737-max-
crash.html; see also Andrew Tangel, et al. Prosecutors, Transportation Department Scrutinize
Development of Boeing’s 737 MAX, The Wall Street Journal, March 18, 2019, Andrew Tangel,
et al., The Four-Second Catastrophe: How Boeing Doomed the 737 Max, The Wall Street

                                                 14
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 18 of 76 PageID #:18




       61.     He described this difficult process, based on an existing airframe to be, “such a

kludge,” that he and other engineers working on the MAX wondered during the design process

whether it was safe to create the 737 MAX.17

       62.     He further debated whether the 737 MAX, with its new engine but existing

airframe, was “a bridge too far.”18

       63.     The need to downplay the design changes made to the 737 MAX served at least

two important business needs for Boeing.

       64.     First, Boeing was able to convince airline customers that costly and time-

consuming training was not required because the 737 MAX was merely an update to the familiar

737 NG. This would make the 737 MAX more competitive relative to the Airbus A320 NEO,

more profitable for Boeing, and cheaper for customers to operate.

       65.     According to Ludtke, Boeing agreed to rebate Southwest $1 million per 737 MAX

aircraft if the FAA required simulator training for the 737 MAX that airlines themselves typically

pay for when introducing new models of aircraft.19

       66.     With Southwest’s eventual order of over one hundred (100) 737 MAX aircraft, any

new simulator training could have cost Boeing $100 million from Southwest alone.




Journal, August 16, 2019, https://www.wsj.com/articles/the-four-second-catastrophe-how-
boeing-doomed-the-737-max-11565966629.
17
   Mike Baker & Dominic Gates, Lack of Redundancies on Boeing 737 MAX System Baffles
Some Involved in Developing the Jet, The Seattle Times, March 26, 2019,
https://www.seattletimes.com/business/boeing-aerospace/a-lack-of-redundancies-on-737-max-
system-has-baffled-even-those-who-worked-on-the-jet/.
18
   Id.
19
   Maureen Tkacik, Crash Course: How Boeing’s Managerial Revolution Created the 737 MAX
Disaster, The New Republic, September 18, 2019,
https://newrepublic.com/article/154944/boeing-737-max-investigation-indonesia-lion-air-
ethiopian-airlines-managerial-revolution.

                                               15
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 19 of 76 PageID #:19




        67.     Second, presenting the 737 MAX merely as an update to the 737 NG made it

possible for Boeing to pursue an amendment to its FAA Type Certificate No. A16WE for the 737,

which was originally granted in 1967. Applying for a new type certificate would have taken years

longer than amending the original 737 type certificate, would have cost Boeing far more, and

would have garnered more intense FAA scrutiny.

        68.     As such, on January 27, 2012, Boeing petitioned the FAA for certification of the

737 MAX as an amendment to Type Certificate No. A16WE.20

        69.     The FAA reviewed Boeing’s application in February 2012, and based on the

omissions and misrepresentations in Boeing’s application – namely that the 737 MAX would be

sufficiently similar to prior generations of 737 aircraft already included on the same type certificate

– determined that the MAX project qualified for an amended type certificate rather than a new

type certificate.

        70.     The FAA also determined that the 737 MAX certification could be managed by

Boeing under the FAA’s Organization Designation Authorization (“ODA”) program, which

delegates certification authority from the FAA to the manufacturer, in this case, Boeing.

        71.     From the FAA’s then-mistaken point of view, and Boeing’s widely disseminated

point of view, the 737 MAX design “had minor changes to the 737 Next Generation design,”21

meaning that the use of a type certificate amendment and the ODA program were appropriate given

the purported similarities between the 737 NG and 737 MAX. Boeing had misrepresented to the




20
   The Boeing Company, Models 737–700, –700C, –800, –900ER, –7, –8, and –9 Series
Airplanes; Airplane Electronic Systems Security Protection from Unauthorized External
Access. 79 Fed. Reg. 32,640 (proposed June 6, 2014).
21
   Airworthiness Certification,
https://www.faa.gov/licenses_certificates/aircraft_certification/airworthiness_certification/.

                                                  16
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 20 of 76 PageID #:20




FAA (and thereby to the public as a whole) that the 737 MAX was a variant of the prior versions

of the 737 family of aircraft, including the 737 NG, when in fact it was a different aircraft

altogether.

       D.     In its haste to produce the 737 MAX, Boeing side-stepped normal design safety
              protocol.

       72.    Boeing claims that it is “committed to being the leader in commercial aviation by

offering airplanes and services that deliver superior design, efficiency and value to customers

around the world.”22

       73.    However, in the rush to get the 737 MAX certified and to market on a timeline that

could compete with the A320 NEO, Boeing’s leadership placed exceptional pressure on its

engineers to produce a finished product quickly.

       74.    Several of the engineers and designers working on the 737 MAX later described

the artificially accelerated pace of the MAX’s development, stating that it was “extremely

compressed … It was go, go, go.”23

       75.    A former designer working on the 737 MAX’s flight controls described how the

design team had at times produced 16 technical drawings a week, double the normal rate.

The designer understood the message from management to be: “We need something now.”24




22
   The Boeing Company, Our Company, https://www.boeing.com/company/.
23
   David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing-737-max-crash.html;
see also Andrew Tangel, et al. Prosecutors, Transportation Department Scrutinize Development
of Boeing’s 737 MAX, The Wall Street Journal, March 18, 2019,
https://www.wsj.com/articles/faas-737-max-approval-is-probed-11552868400.
24
   David Gelles et al., Boeing Was ‘Go, Go, Go’ to Beat Airbus With the 737 Max, The New
York Times (2019), https://www.nytimes.com/2019/03/23/business/boeing-737-max-crash.html.

                                               17
       Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 21 of 76 PageID #:21




           76.   A technician who assembled wiring on the 737 MAX stated that he received sloppy

blueprints in the first few months of development and was told that the instructions for the wiring

would be corrected later. He disclosed that internal assembly designs for the MAX included

omissions. 25

           77.   This process was different from standard procedures because normally such

blueprints include intricate instructions.26

           78.   Upon information and belief, the unreasonable expectations placed on engineers

and designers by Boeing’s corporate business leadership created an environment ripe for mistakes

and one wherein employees were reluctant to raise concerns that could have delayed certification

and production of the 737 MAX.

           79.   Boeing’s rushed time frame and its use of the FAA’s ODA program authority

enabled Boeing to hide from the FAA, operators, the public, and potential customers the safety-

critical design changes on the 737 MAX that did not exist in prior 737 generations.

           80.   One of these safety-critical design changes, MCAS, did not come to light until the

aircraft entered passenger service and caused the Lion Air 610 crash on October 29, 2018.

           81.   Other safety-critical design changes may remain hidden until tested in service after

potential re-certification.




25
     Id.
26
     Id.

                                                  18
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 22 of 76 PageID #:22




        E.      Boeing concealed a poorly-designed, computerized “fix” (MCAS) for physical
                and handling problems with the 737 MAX.

        82.     As set forth above, to compete with the A320 NEO, Boeing decided to add the new

LEAP-1B® engine to its existing 737 NG airframe.

        83.     Adding these larger, heavier engines triggered design and engineering changes for

the aircraft, the same ripple effect that James Albaugh, Boeing’s then commercial airplanes chief

executive, had predicted back in 2011 when criticizing Airbus’ A320 NEO.

        84.     Unlike with Airbus’ addition of a new, more fuel-efficient, engine on the A320

NEO, Boeing was not able to mount the new larger LEAP-1B® engines in the same location as the

737 NG engines because the airframe was too close to the ground.

        85.     To accommodate the new, larger engines, Boeing mounted them higher up and

farther forward on the wing than the existing 737 NG engines. The weight and placement of the

new engines, among other things:

                a. Changed the 737 MAX’s aerodynamic center of gravity;

                b. Decreased aircraft stability;

                c. Created a greater pitch-up tendency at elevated angles-of-attack; and

                d. Negatively affected the flight handling characteristics, making the 737 MAX
                   more susceptible to the catastrophic risk of stall.

        86.     When the 737 MAX is in full thrust, such as during takeoff, the aircraft’s nose tends

to point too far upward, which creates a risk of aerodynamic stall.

        87.     An aerodynamic stall occurs when an aircraft experiences a sudden reduction in lift

as the pilot increases the wing’s angle-of-attack and exceeds its critical angle-of-attack. If not

quickly corrected, a stall can lead to a loss of controlled flight and crash of the aircraft.

        88.     The 737 NG did not have the same risk of aerodynamic stall.




                                                   19
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 23 of 76 PageID #:23




       89.     In early 2012, Boeing started to become aware of the 737 MAX’s new handling

characteristics and the problems they created, however, Boeing hid them from Stakeholders and

the public.

       90.     The center of gravity change and the red flags it raised were first noticed on a model

737 MAX that was the size of an eagle and was being tested in a wind tunnel.27

       91.     Boeing’s Chief Test Pilot, Ray Craig, also discovered an issue with the 737 MAX’s

high-speed handling qualities while conducting FAA-required evasive maneuvers in a simulator.

       92.     In other words, Boeing knew years ago, in the 737 MAX development’s infancy—

before Boeing had even produced a single plane—that the aircraft was not going to work as

intended.28

       93.     To address the issue, Boeing developed a software solution, MCAS, which is a

flight control logic system unique to the 737 MAX aircraft.29




27
   Maureen Tkacik, Crash Course: How Boeing’s Managerial Revolution Created the 737 MAX
Disaster, The New Republic, September 18, 2019,
https://newrepublic.com/article/154944/boeing-737-max-investigation-indonesia-lion-air-
ethiopian-airlines-managerial-revolution.
28
   Jack Nicas et al., Boeing Built Deadly Assumptions Into 737 Max, Blind to a Late Design
Change, The New York Times, June 1, 2019,
https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html.
29
   Id.; see also Andrew Tangel & Andy Pasztor, Regulators Found High Risk of Emergency After
First Boeing MAX Crash, The Wall Street Journal, July 31, 2019,
https://www.wsj.com/articles/regulators-found-high-risk-of-emergency-after-first-boeing-max-
crash-11564565521; Douglas MacMillan & Aaron Gregg, Boeing’s 737 Max Design Contains
Fingerprints of Hundreds of Suppliers, The Washington Post, April 5, 2019,
https://www.washingtonpost.com/steps-for-disabling-firefoxs-native-
adblocker/2018/05/21/fb95bf4e-5d37-11e8-
b2b808a538d9dbd6_story.html?utm_term=.8c5fedae8660; Anurag Kotoky & Kyunghee Park,
When Will Boeing 737 Max Fly Again and More Questions, Bloomberg, June 16, 2019,
https://www.bloomberg.com/news/articles/2019-06-17/boeing-s-grounded-737-max-the-story-so-
far-quicktake.



                                                20
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 24 of 76 PageID #:24




       94.     Mr. Craig disliked automatic systems such as MCAS that take control from pilots

and would have preferred a structural aerodynamic fix. Craig eventually relented because the need

for such high-speed maneuvers was so rare that he believed that MCAS would rarely engage.30

       95.     The problems with Boeing’s use of a software solution rather than structural fix

became exacerbated when later, as described below, the software could not sufficiently correct for

the problems the changes to the aircraft’s center of gravity caused.

       96.     In the meantime, Boeing kept MCAS’s existence and the reason for its existence a

secret from Stakeholders and the public.

       97.     Indeed, Boeing did not disclose its addition of MCAS to the 737 MAX to anyone,

including existing 737 operators, those with 737 MAX aircraft on order, potential customers or the

public until 2018, after the crash of Lion Air Flight 610.

       98.     With MCAS in place, the 737 MAX program forged ahead toward its design

milestones:

               a. Boeing began final wind tunnel testing in February 2012;

               b. Boeing achieved firm concept in October 2012;

               c. Boeing achieved firm configuration in July 2013;

               d. Boeing initiated ground testing of the LEAP-1B® engine in June 2014;

               e. Boeing began engine flight testing in May 2015;

               f. Boeing debuted the first assembled 737 MAX in December 2015; and

               g. Boeing began the nest flight testing phase in January 2016.




30
   Jack Nicas et al., Boeing Built Deadly Assumptions Into 737 Max, Blind to a Late Design
Change, The New York Times, June 1, 2019,
https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html.

                                                 21
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 25 of 76 PageID #:25




        99.       During this time, Boeing continued to market the 737 MAX as if it were just a more

fuel-efficient version of the 737 NG, as opposed to the different aircraft it really is, and it continued

to conceal the existence of MCAS.

        100.      On December 8, 2015, following the assembly of the first 737 MAX aircraft,

Boeing Commercial Airplanes Vice President and General Manager Keith Leverkuhn stated,

“…[O]ur team is upholding an incredible legacy while taking the 737 to the next level of

performance.”31

        101.      After a successful first flight, Boeing’s Chief Production Pilot, Ed Wilson, stated,

“[t]he 737 Max just felt right in flight giving us complete confidence that this airplane will meet

our customers’ expectations.”32

        102.      As flight testing continued, Mr. Wilson and his co-pilot, Craig Bomben, began to

notice that the 737 MAX was not handling like the 737 NG when nearing aerodynamic stalls at

low air speeds.

        103.      Specifically, the control forces required to pull the column (yoke) back were too

low and could cause the airplane to stall, and the forces required to push the column forward to

increase speed and recover from a stall were too high.33




31
   The Boeing Company, Boeing Debuts First 737 MAX 8, December 8, 2015,
https://boeing.mediaroom.com/Boeing-Debuts-First-737-MAX-8.
32
   The Boeing Company, Boeing Completes Successful 737 MAX First Flight, January 29, 2016,
https://boeing.mediaroom.com/2016-01-29-Boeing-Completes-Successful-737-MAX-First-
Flight.
33
   Jack Nicas et al., Boeing Built Deadly Assumptions Into 737 Max, Blind to a Late Design
Change, The New York Times, June 1, 2019,
https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html; see Scott
McCartney, Inside the Effort to Fix the Troubled Boeing 737 MAX, The Wall Street Journal,
June 5, 2019, https://www.wsj.com/articles/testing-the-fix-for-the-troubled-737-max-
11559772634.

                                                   22
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 26 of 76 PageID #:26




       104.    In other words, the 737 MAX did not handle like, and was dissimilar to, prior 737

generations, including the 737 NG, despite what Boeing was telling its operators, customers,

potential customers, and the public, and despite what Boeing had told the FAA since 2012 in order

to certify the 737 MAX as a new variant of the 737 rather than seek a new type certificate as would

be required for a new aircraft.

       105.    The 737 MAX was more susceptible to an aerodynamic stall at low speeds than

prior generations of 737s.

       106.    However, the technology on the older generations of 737 aircraft that enabled pilots

to manually control the aircraft by pulling back on the control column was disabled in the

737 MAX when MCAS activated.

       107.    Notwithstanding its growing awareness of the inherent risks introduced by its

design of the 737 MAX, Boeing continued to conceal this necessary safety information from

everyone. For example, on July 26, 2016, Boeing presented a flight demonstration video at an Air

Show in Oshkosh, Wisconsin. In connection with that demonstration, Boeing again touted the

MAX’s LEAP-1B® engines without mentioning their unintended side-effects, stating, “The

737 MAX incorporates the latest technology CFM International LEAP-1B® engines . . . to deliver

the highest efficiency, reliability and passenger comfort in the single-aisle market.”34

       108.    Meanwhile, Boeing engineers scrambled to find a fix for the 737 MAX’s dangerous

low-speed handling characteristics.35




34
   The Boeing Company, Boeing Debuts 737 MAX Flight Demonstration Video at Oshkosh Air
Show, July 26, 2016, https://boeing.mediaroom.com/news-releases-statements?item=129746.
35
   Jack Nicas et al., Boeing Built Deadly Assumptions Into 737 Max, Blind to a Late Design
Change, The New York Times, June 1, 2019,
https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html.

                                                 23
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 27 of 76 PageID #:27




       109.    By March 2016, Boeing settled on a revision of the MCAS flight control logic

system.

       110.    However, Boeing chose to omit key safeguards that had previously been included

in earlier iterations of MCAS used on the Boeing KC-46A Pegasus, a military tanker derivative of

the Boeing 767 aircraft.36

       111.    The engineers who created MCAS for the military tanker designed the system to

rely on inputs from multiple sensors and with limited power to move the tanker’s nose. These

deliberate checks sought to ensure that the system could not act erroneously or cause a pilot to lose

control. Those familiar with the tanker’s design explained that these checks were incorporated

because “[y]ou don’t want the solution to be worse than the initial problem.”37

       112.    The 737 MAX version of MCAS abandoned the safeguards previously relied upon.

As discussed below, the 737 MAX MCAS had greater control authority than its predecessor, could

continue to operate repeatedly upon activation, and relied on input from just one of the plane’s two

sensors that measure the angle of the plane’s nose.

       113.    While the single-sensor version of MCAS was being developed, Boeing’s Chief

Test Pilot, Ray Craig, and other engineers, urged the company to study a backup system known as

synthetic airspeed.38 The synthetic airspeed system is used on Boeing’s 787 Dreamliner and draws

on several data sources to measure how fast an aircraft is flying. In doing so, it can detect when an




36
   Alison Sider et al., Before 737 MAX, Boeing’s Flight-Control System Included
Key Safeguards, The Wall Street Journal, September 29, 2019,
https://www.wsj.com/articles/before-737-max-boeings-flight-control-system-included-key-
safeguards-11569754800.
37
   Id.
38
   Natalie Kitroeff et al., Boeing Engineer, in Official Complaint, Cites Focus on Profit Over
Safety on 737 Max, The New York Times, October 2, 2019,
https://www.nytimes.com/2019/10/02/business/boeing-737-max-crashes.html.

                                                 24
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 28 of 76 PageID #:28




angle-of-attack sensor is malfunctioning and prevent other systems, such as MCAS, from relying

on that faulty information.

       114.    Curtis Ewbank, an engineer who worked on the development of the 737 MAX,

explained that Boeing decided not to look into the use of a synthetic airspeed system because of

its potential cost and effect on training requirements for pilots.39

       115.    Boeing’s failure to implement a structural fix to the 737 MAX four years prior when

the aircraft’s instability was first discovered began to exacerbate the problem.

       116.    In its second iteration of MCAS, Boeing gave MCAS enough authority to

autonomously move the aircraft tail’s horizontal stabilizer to the full nose-down limit if MCAS

determined a stall may be oncoming.40

       117.    Although this fix was intended to conform the 737 MAX’s handling characteristics

to the 737 NG, it introduced the risk that the stabilizer would overpower the pilots’ ability to

counter MCAS’s nose-down command with nose-up movement to stop an uncontrollable dive

toward the ground. The graphic below demonstrates the problem:41




39
   Id.
40
   Dominic Gates, Flawed analysis, failed oversight: How Boeing, FAA certified the suspect
737 MAX flight control system, The Seattle Times, March 17, 2019,
https://www.seattletimes.com/business/boeing-aerospace/failed-certification-faa-missed-
safety-issues-in-the-737-max-system-implicated-in-the-lion-air-crash/; see also Andy Pasztor
& Andrew Tangel, Boeing’s Latest 737 MAX Concern: Pilots’ Physical Strength, The Wall
Street Journal, June 19, 2019, https://www.wsj.com/articles/physical-strength-of-pilots-
emerges-as-issue-in-returning-737-max-to-flight-11560937879.
41
   Dominic Gates, Flawed analysis, failed oversight: How Boeing, FAA certified the suspect
737 MAX flight control system, The Seattle Times, March 17, 2019,
https://www.seattletimes.com/business/boeing-aerospace/failed-certification-faa-missed-safety-
issues-in-the-737-max-system-implicated-in-the-lion-air-crash/.

                                                  25
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 29 of 76 PageID #:29




         118.   Further compounding its mistakes, Boeing submitted documentation to the FAA

indicating that MCAS could move the horizontal tail a maximum of 0.6 degrees, which described

the first iteration of MCAS.

         119.   However, at the time of certification in 2017, when Boeing was presenting the

aircraft that would actually be delivered to customers, MCAS actually was capable of moving the

tail 2.5 degrees, more than four times the 0.6 degrees stated in the initial safety analysis provided

to the FAA.

         120.   Because Boeing had ODA authority to self-certify this aspect of the 737 MAX,

Boeing was able to conceal this change from the FAA and never updated its documentation on this

point.

         121.   Boeing’s FAA-mandated System Safety Analysis for MCAS also failed to account

for how MCAS could reset itself after each time a pilot responded to its nose-down command.

This means that when MCAS malfunctioned, it would not just cause a single downward movement



                                                 26
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 30 of 76 PageID #:30




of 2.5 degrees, but would nose-down command the aircraft 2.5 degrees lower several times in

succession as the pilot tried to regain control. Without correction, two cycles of MCAS at the 2.5

degree limit could cause the aircraft to reach its maximum nose-down trim position, which could

cause the pilot to lose control of the aircraft, and result in a crash into the ground.

        122.    Peter Lemme, a former Boeing flight controls engineer, explained that since MCAS

can reset each time it is used, “it effectively has unlimited authority.”42

        123.    Based on the false representation that MCAS’s maximum authority was .6 degrees,

Boeing’s System Safety Analysis submitted to the FAA incorrectly classified the MCAS as a

“major failure” risk in normal flight and a “hazardous failure” risk in the event of an extreme

maneuver, such as a banked descending spiral.

        124.    A “major failure” indicates that the system’s failure could cause physical distress

to passengers, but not death. A “hazardous failure” could cause serious or fatal injuries to a small

number of passengers. By contrast, a “catastrophic failure” risk, which is what MCAS really is,

represents the potential for loss of the plane with multiple fatalities.

        125.    Yet Boeing’s website, press releases, annual reports, public statements and

statements to operators and customers, submissions to the FAA and other civil aviation authorities,

and 737 MAX flight manuals made no mention of the increased stall hazard or MCAS itself.

        126.    In fact, Boeing 737 Chief Technical Pilot, Mark Forkner, asked the FAA to delete

any mention of MCAS from the pilot manual so as to further hide its existence from the public and

pilots.43




42
  Id.
43
  Maureen Tkacik, Crash Course: How Boeing’s Managerial Revolution Created the 737 MAX
Disaster, The New Republic, September 18, 2019,

                                                  27
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 31 of 76 PageID #:31




       127.    Further, Boeing did not inform the FAA that a second iteration of MCAS existed.

       128.    Accordingly, Boeing failed to inform the FAA that, unlike the first iteration of

MCAS, which likely would only operate in the event of a rare high-speed maneuver, the second

iteration would operate to prevent potential low altitude, low speed stalls, which could occur far

more frequently.

       129.    The risk profile and required risk assessment of the second iteration of MCAS was

completely different from the first, and yet Boeing neither assessed that increased risk nor even

attempted to mitigate it. Instead, Boeing used its ODA authority to hide this information.44

       130.    No such system existed in the 737 NG to which Boeing had so frequently compared

the 737 MAX.

       131.    Further, Boeing designed MCAS to rely on data from only one angle-of-attack

sensor instead of two or more. If data from that single angle-of-attack sensor was wrong, it could

activate MCAS and force the aircraft into a dive when one is unnecessary, and potentially at

altitudes that could – and did – result in a catastrophic system failure and crash.45

       132.    The reason for using only one angle-of-attack sensor is obvious: using two angle-

of-attack sensors may have created a “disagree alert” when one sensor was feeding false data, a




https://newrepublic.com/article/154944/boeing-737-max-investigation-indonesia-lion-air-
ethiopian-airlines-managerial-revolution.
44
   Troy Wolverton, Boeing reportedly kept the FAA in the dark about big changes it made to the
737 Max’s flight-control software late in its development, Business Insider, July 27, 2019,
https://www.businessinsider.com/boeing-737-max-flight-system-faa-oversight-2019-7.
45
   Dominic Gates, FAA Cautions Airlines on Maintenance of Sensors that were Key to 737 Max
Crashes, The Seattle Times, August 20, 2019, https://www.seattletimes.com/business/boeing-
aerospace/faa-cautions-airlines-on-maintenance-of-sensors-that-were-key-to-737-max-crashes/.

                                                 28
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 32 of 76 PageID #:32




problem that may have required the additional pilot training Boeing was so desperately seeking to

avoid.46

       133.    The problem with using only one angle-of-attack sensor was compounded by the

fact that the angle-of-attack sensor was mounted on the aircraft fuselage, just behind the nose,

where it is vulnerable to damage from jetbridges, ground equipment, and birds.

       134.    According to a review by Bloomberg, there have been at least 140 instances over

the past 30 years wherein angle-of-attack sensors mounted in the same area were damaged.47 By

relying on data from only one angle-of-attack sensor, Boeing unreasonably risked a data feed from

a damaged sensor.

       135.    Notwithstanding Boeing’s failure to disclose MCAS to the FAA, operators, the

public, customers and potential customers or correctly describe MCAS’s nose-down trim

command to the FAA, the MAX was added to Boeing’s FAA 737 type certificate and approved

for operations on March 9, 2017.

       136.    Despite its knowledge concerning the 737 MAX’s stall risk, and of the risks

associated with the incorporation of MCAS, when Boeing announced the 737 MAX’s FAA

certification on the same date, it again stated that “The 737 MAX incorporates the latest technology




46
   Maureen Tkacik, Crash Course: How Boeing’s Managerial Revolution Created the 737 MAX
Disaster, The New Republic, September 18, 2019,
https://newrepublic.com/article/154944/boeing-737-max-investigation-indonesia-lion-air-
ethiopian-airlines-managerial-revolution.
47
   Alan Levin & Ryan Beene, Sensors Linked to Boeing 737 Crashes Vulnerable to Failure,
Bloomberg, April 10, 2019, https://www.bloomberg.com/news/articles/2019-04-11/sensors-
linked-to-737-crashes-vulnerable-to-failure-data-show.

                                                29
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 33 of 76 PageID #:33




CFM International LEAP-1B® engines . . . to deliver the highest efficiency, reliability and

passenger comfort in the single-aisle market.”48

       137.    As part of this statement, Boeing intentionally concealed any of the problems

associated with the addition of the new engines or with MCAS.

       138.    Specifically, Boeing failed to disclose, among other things, the:

               a. Change in the aircraft’s aerodynamic center of gravity;

               b. Decrease in aircraft stability;

               c. Greater pitch-up tendency at elevated angles-of-attack;

               d. Negative change in aircraft handling characteristics;

               e. Increase in susceptibility to the risk of catastrophic stall; and

               f. Reliance on MCAS, a novel yet safety-critical flight control logic system with
                  no service history that purported to mitigate the deadly risk of stall but in fact
                  caused greater problems.

       139.    In fact, it was so important to Boeing that Stakeholders and the public believe that

the 737 MAX was the same as prior generations of 737s that Boeing provided only a two-hour

iPad training course to pilots before they entered the 737 MAX cockpit for the first time.49

       140.    As the spokesperson for the American Airlines’ pilots’ union noted after the first

MCAS-caused crash, MCAS created a “huge difference” between the 737 MAX and prior

generations of 737s.50




48
   The Boeing Company, Boeing 737 MAX 8 Earns FAA Certification, March 9, 2017,
https://boeing.mediaroom.com/2017-03-09-Boeing-737-MAX-8-Earns-FAA-Certification.
49
   Natalie Kitroeff et al., After 2 Crashes of New Boeing Jet, Pilot Training Now a Focus, The
New York Times, March 16, 2019, https://www.nytimes.com/2019/03/16/business/boeing-max-
flight-simulator-ethiopia-lion-air.html.
50
   Jack Nicas, David Gelles & James Glanz, Changes to Flight Software on 737 Max Escaped
F.A.A. Scrutiny, The New York Times, April 11, 2019,
https://www.nytimes.com/2019/04/11/business/boeing-faa-mcas.html.

                                                 30
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 34 of 76 PageID #:34




        141.   Deception Boeing’s strategy with its other customers as well. Brian Lesko, the

Chair of the Air Safety Organization Aircraft Design/Operations Group for the Air Line Pilots

Association International (another pilot union), who is also a pilot for United Airlines, repeatedly

asked Boeing if there were any new major systems on the 737 MAX in connection with an article

that he was writing on changes between the 737 NG and the 737 MAX. Boeing repeatedly told

him that there were no major changes.51 Boeing’s misrepresentations and concealments of MCAS

thus were repeated throughout the industry.

II.     BOEING TOOK ADVANTAGE OF ITS RELATIONSHIP WITH SOUTHWEST
        TO FILL ORDERS FOR HUNDREDS OF FAULTY 737 MAX PLANES.

        A. For its entire 32 year history, Southwest has flown almost exclusively Boeing 737s.

        142.   Southwest and Boeing have been business allies since Southwest’s inception 32

years ago, when Boeing helped Southwest begin operations with three 737-200 aircraft. Since that

time, Southwest has faithfully remained an all-Boeing fleet.52

        143.   On November 30, 1984, Southwest took delivery of its first Boeing 737-300.

Southwest became a “Launch Customer” of Boeing and by 2012 was the largest operator of Boeing

737 aircraft in the world.53




51
   Andy Pasztor, et al., How Boeing’s 737 MAX Failed, The Wall Street Journal, March 27,
2019, https://www.wsj.com/articles/how-boeings-737-max-failed-11553699239.
52
   Elizabeth Davis, 32 Years of Luv – Partnership Between Southwest and Boeing ‘Outrageously’
Successful, Boeing Frontiers, June 2003, Volume 02, Issue 02,
https://www.boeing.com/news/frontiers/archive/2003/june/i_ca2.html.
53
   Funding Universe, Southwest Airlines Co. – Company History, May 31, 2012,
http://www.fundinguniverse.com/company-histories/southwest-airlines-co-history/.

                                                31
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 35 of 76 PageID #:35




       144.    On January 19, 1994, Southwest signed a contract with Boeing to become the

launch customer for the 737-700. Thereafter, Boeing delivered the first airplanes in December

1997. More than any other airline, Southwest was the impetus behind the newer 737 family.54

       145.    “One example of how Southwest demonstrates its partnership and dedication to the

737 program is through its role as the co-chair of the 737 Fleet Team Resolution Process," said

Boeing 737 Fleet Chief David Reed.55

       146.    In addition to participating on the Fleet Team Resolution Process, Southwest also

serves as the lead airline for the Boeing 737 program. Following the Air Transport Association

(“ATA”) processes to inform the fleet and solicit input surrounding potential airworthiness

concerns, Southwest and the ATA collaborate with Boeing to review issues and work toward

successful resolutions.56

       147.    Southwest continued its investment in Boeing aircraft through 2018. The airline

took delivery of twenty-six new 737-800 aircraft and seven 737 MAX-8 aircraft from Boeing. As

of December 31, 2018, Southwest had firm orders in place for 219 Boeing 737 MAX-8 aircraft

and 30 Boeing 737 MAX-7 aircraft.57

       148.    Based on Boeing’s 32-year history as Southwest’s sole aircraft supplier, Boeing

knows that Southwest staffs its flights with unionized flight attendants and pilots. In fact, Boeing




54
   Elizabeth Davis, 32 Years of Luv – Partnership Between Southwest and Boeing ‘Outrageously’
Successful, Boeing Frontiers, June 2003, Volume 02, Issue 02,
https://www.boeing.com/news/frontiers/archive/2003/june/i_ca2.html.
55
   Id.
56
    Id.
57
    Frederic Tomesco and Kevin Orland, Boeing’s Smallest 737 MAX Faces New Doubts as a Key
Buyer Wavers, Bloomberg Business, February 6, 2019,
https://www.bloomberg.com/news/articles/2019-02-06/westjet-cools-on-smallest-boeing-737-
max-as-ceo-rethinks-fleet

                                                32
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 36 of 76 PageID #:36




invited Southwest’s flight attendants and pilots to a Stakeholder meeting following the two deadly

737 MAX crashes.58

       149.    Boeing knows that Southwest, like all airlines, seeks to optimize its resources by

maintaining a workforce that is neither too large, nor too small. Boeing also knows that Southwest

flight attendants are paid per flight. Boeing further knows that Southwest’s flight schedule is made

far in advance and is based on the number of airworthy planes at Southwest’s disposal. So, Boeing

knows that its provision of, or commitment to provide, airworthy planes to Southwest directly and

materially impacts the number of flight attendants Southwest employs and the flight attendants’

earnings.

       150.    Boeing knew the impact that its conduct, including its omissions about the design

of the 737 MAX, would have on Plaintiffs and all SWAFA.

       B.      Unaware of Boeing’s omissions, SWAFA trusted Boeing that the 737 MAX
               was safe.

       151.    Southwest flies only Boeing 737 aircraft.59

       152.    As of 2011, virtually all of Southwest’s fleet was 737 NGs or 737 “Classics” (the

737 generations that preceded the NG).




58
   Kris Van Cleave, Boeing Tries to Restore Confidence in 737 MAX in Stakeholders’
Presentation, CBS News, December 8, 2019, https://www.cbsnews.com/news/boeing-tries-to-
restore-confidence-in-737-max-in-stakeholders-presentation/
59
   Id., and see, The Economist, The Secrets of Southwest’s Continued Success, June 18, 2012,
https://www.economist.com/gulliver/2012/06/18/the-secrets-of-southwests-continued-success;
see also Southwest Airlines Newsroom, https://www.swamedia.com/pages/corporate-fact-
sheet#fleet.

                                                33
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 37 of 76 PageID #:37




        153.   In late 2011, Boeing announced that Southwest would be a Boeing 737 MAX

launch customer and had placed an order for 150 Boeing 737 MAX aircraft.60

        154.   Based on this public announcement, as well as various company memoranda and

emails, SWAFA learned of Southwest’s intent to revitalize its Boeing 737 fleet with 737 MAX

aircraft.

        155.   From that point forward, SWAFA followed Boeing’s public statements regarding

the development, design and certification of the 737 MAX.

        156.   As described above, those statements consistently:

               a. Emphasized the 737 MAX’s connection to the 737 family of aircraft;

               b. Touted its increased efficiency;

               c. Articulated only limited design changes;

               d. Made no mention of the aerodynamic changes associated with the addition of
                  larger, more powerful engines; and

               e. Failed to disclose the existence or implementation of MCAS.

        157.   Boeing’s public statements thus failed to disclose the aircraft’s:

               a. Decrease in aircraft stability;

               b. Greater pitch-up tendency at elevated angles-of-attack;

               c. Negative change in handling characteristics;

               d. Increase in susceptibility to the risk of catastrophic stall; and

               e. Reliance on MCAS, a novel yet safety-critical flight control logic system with
                  no service history that purported to mitigate the deadly risk of stall but in fact
                  caused greater problems.




60
  The Boeing Company, Boeing 737 MAX Logs First Firm Order from Launch Customer
Southwest Airlines, December 13, 2011, https://boeing.mediaroom.com/2011-12-13-Boeing-737-
MAX-Logs-First-Firm-Order-from-Launch-Customer-Southwest-Airlines.

                                                 34
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 38 of 76 PageID #:38




       C.     SWAFA, through their union, added the 737 MAX to their collective
              bargaining agreement with Southwest.

       158.   When Boeing announced that Southwest would be a Boeing 737 MAX launch

customer and had placed an order for 150 Boeing 737 MAX aircraft in late 2011, the SWAFA

were covered under a Collective Bargaining Agreement (“CBA”) that had initially become

effective on June 1, 2008, and would continue in effect until May 31, 2012.61 This Agreement

was subsequently extended through May 31, 2013.62

       159.   Article 24.6 of that Agreement states as follows:

              The basic Agreement shall be reopened for the purpose of negotiating rates of
              pay, rules and working conditions in the event that the Company places into
              service an aircraft other than the Boeing 737-200/300/500/600/700/800…63

       160.   Based on the CBA in effect at that time, SWAFA reasonably and detrimentally

relied upon the omissions, public statements, and misrepresentations made by Boeing to

Stakeholders and the public with regard to the development, design and certification of the

737 MAX.

       161.   Based upon these omissions and misrepresentations made by Boeing to

Stakeholders and the public, SWAFA—through their union—entered into a subsequent CBA that

became effective on June 1, 2013, and would continue in effect until October 31, 2018.64




61
   Agreement Between Southwest Airlines Co. and The Flight Attendants in the Service of
Southwest Airlines Co., as Represented by the Transportation Workers Union of America, AFL-
CIO, Effective June 1, 2008 to May 31, 2012. (Extended by agreement to May 31, 2013).
62
   Id., Article 21 at page 211.
63
   Id., Article 24.6 at page 211.
64
   Agreement Between Southwest Airlines Co. and The Flight Attendants in the Service of
Southwest Airlines Co., as Represented by the Transportation Workers Union of America, AFL-
CIO, Effective June 1, 2013 to October 31, 2018.

                                               35
       Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 39 of 76 PageID #:39




          162.   Article 24 of that Agreement, which specifically added the 737 MAX, states as

follows:

                 The basic Agreement shall be reopened for the purpose of negotiating rates of
                 pay, rules and working conditions in the event that the Company places into
                 service an aircraft other than the Boeing 737-200/300/500/600/700/800/MAX-
                 7/MAX-8 and 717…65

          163.   Upon information and belief, Boeing knew or should have known that SWAFA

were negotiating their recent CBA based on Boeing’s omissions and misrepresentations

concerning the 737 MAX.

          D.     Southwest hired and trained additional flight attendants in anticipation of new
                 737 MAX deliveries from Boeing.

          164.   As of 2019, Southwest had already added 34 new Boeing 737 Max aircraft to its

fleet and had over 200 more on order. In reliance on the omissions and misrepresentations made

by Boeing with regard to the 737 MAX aircraft stated herein, Southwest hired and trained a

significant number of new flight attendants in anticipation of the 737 MAX deliveries.

          165.   When the FAA grounded all 737 MAX aircraft, the loss of aircraft in combination

with the additional flight attendants compounded the problem for existing SWAFA.

          166.   Eventually, in December 2019, the SWAFA’s union sent a letter to Southwest CEO

Gary Kelly and Vice President of Inflight Operations, Sonya Lacore, asking the company to stop

hiring flight attendants to reduce SWAFA financial consequences from the grounding of the

737 MAX. The letter specifically stated, “The grounding of the MAX 8 has taken a significant

financial toll on flight attendants,” and further, “Line totals have been reduced, trips available for




65
     Id., Article 24, paragraph 6 at page 24-175.

                                                    36
       Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 40 of 76 PageID #:40




pick-up have been increasingly difficult to find, and flight attendants sitting reserve are not being

utilized, causing additional financial harm.”66

III.     THE 737 MAX’S DEFECTS CONCEALED BY BOEING LED TO TWO FATAL
         CRASHES, KILLING 346 PEOPLE.

         A. The MCAS onboard Lion Air 610 caused the plane to crash in October 2018.

         167.   After just one year of in-service history, on October 29, 2018, a 737 MAX, operated

as Lion Air Flight 610, crashed into the Java Sea killing all 189 people onboard.67

         168.   A preliminary report issued by Indonesia’s National Transportation Safety

Committee indicated that, “erroneous angle-of-attack data caused the MCAS system to repeatedly

command automatic nose-down trim.”68 This was the first time that Boeing disclosed the existence

of MCAS to Stakeholders and the public.

         169.   At that time, Boeing maintained that the 737 MAX was a safe aircraft and instead

focused on alleged pilot error and maintenance issues, rather than the flight safety hazard posed

by the activation of MCAS at low altitude and the 737 MAX’s need for MCAS in the first place.




66
   Kyle Arnold, Southwest Flight Attendants Ask Airline to Stop Hiring While 737 Max is
Grounded, The Dallas Morning News, December 19, 2019,
https://www.dallasnews.com/business/airlines/2019/12/19/southwest-flight-attendants-ask-
airline-to-stop-hiring-while-737-max-is-grounded/.
67
   Hannah Beech & Muktita Suhartono, Confusion, Then Prayer, in Cockpit of Doomed Lion Air
Jet, The New York Times, March 20, 2019,
https://www.nytimes.com/2019/03/20/world/asia/lion-air-crash-boeing.html; see also Ben Otto
& Gaurav Raghuvanshi, Indonesian Plane With 189 People on Board Crashes Near Jakarta,
The Wall Street Journal, October 29, 2018, https://www.wsj.com/articles/plane-with-188-people-
on-board-crashes-off-indonesia-1540784983.
68
  Preliminary Aircraft Accident Investigation Report (2018), https://wwwaviation24be-
q41r3jh.stackpathdns.com/wp-content/uploads/2018/11/2018-035-PK-LQP-Preliminary-
Report.pdf.


                                                  37
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 41 of 76 PageID #:41




       170.    On November 20, 2018, Boeing conducted a conference call with 737 MAX

operators. During that conference call, Boeing insisted that the cause of the Lion Air crash was

pilot error, and that MCAS problems already were covered and could be remedied by the ordinary

runaway stabilizer correction procedure.

       171.    Boeing’s representatives knew or should have known that, the unintended

activation of MCAS by faulty data coming from a single angle-of-attack sensor was responsible

for the Lion Air crash.

       172.    In fact, in the week after the Lion Air crash, Boeing published a flight crew

operations manual update warning of a possible fault in the angle-of-attack system. Then, on

November 7, 2018, the FAA issued an “Emergency Airworthiness Directive (AD) 2018-23-51,”

warning that an unsafe condition likely could exist or develop on 737 MAX aircraft.69

       173.    Relying on Boeing’s description of the problem, the AD directed that in the event

of un-commanded, nose-down, stabilizer trim such as what happened during the Lion Air crash,

the flight crew should comply with the Runaway Stabilizer procedure in the Operating Procedures

of the 737 MAX manual.

       174.    However, the AD did not provide a complete description of MCAS or the problem

in 737 MAX aircraft that led to the Lion Air crash and would lead to another crash and the 737

MAX’s grounding just months later.

       175.    An MCAS failure is not like a runaway stabilizer. A runaway stabilizer has

continuous un-commanded movement of the tail, whereas MCAS is not continuous and pilots




69
   Federal Aviation Administration, Emergency Airworthiness Directive 2018-53-21, November
7, 2018,
https://rgl.faa.gov/Regulatory_and_Guidance_Library/rgad.nsf/0/83ec7f95f3e5bfbd8625833e007
0a070/$FILE/2018-23-51_Emergency.pdf.

                                              38
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 42 of 76 PageID #:42




(theoretically) can counter the nose-down movement, after which MCAS would move the aircraft

tail down again.

        176.    Moreover, unlike runaway stabilizer, MCAS disables the control column response

that 737 pilots have grown accustomed to and relied upon in earlier generations of 737 aircraft.

        177.    Even after the Lion Air crash, Boeing’s description of MCAS was still insufficient

to correct its lack of disclosure as demonstrated by a second MCAS-caused crash.

        B.      The MCAS onboard Ethiopian Airlines 302 caused the plane to crash in
                March 2019.

        178.    On March 10, 2019, a second Boeing 737 MAX, this one operated as Ethiopian

Airlines Flight 302, crashed near Addis Ababa killing all 157 people onboard.70

        179.    According to a preliminary report, one-minute into the flight, the pilots noticed

flight-control problems. MCAS activated and pushed the nose of the aircraft down. The pilots

fought to pull the nose of the plane up and were briefly able to resume climbing. Then, MCAS

pushed the nose down again. The pilots then flipped two switches and temporarily disconnected

MCAS, then tried to regain control. They asked to return to the airport but were continuing to

struggle gaining altitude. MCAS engaged again, pushing the plane into a dive. Thirty seconds

later the aircraft crashed.71




70
   Hadra Ahmed, et al. Ethiopian Airlines Plane Is the 2nd Boeing Max 8 to Crash in Months,
The New York Times, March 10, 2019,
https://www.nytimes.com/2019/03/10/world/africa/ethiopian-airlines-plane-crash.html; see also
Matina Stevis-Gridneff, Ethiopian Airlines Jet Crashes En Route to Nairobi, The Wall Street
Journal, March 11, 2019, https://www.wsj.com/articles/ethiopian-airlines-flight-crashes-en-
route-to-nairobi-11552207841?mod=hpleadpos1&mod=articleinline.
71
   Aircraft Accident Investigation Bureau, https://flightsafety.org/wp-
content/uploads/2019/04/Preliminary-Report-B737-800MAX-ET-AVJ.pdf;
https://flightsafety.org/wp-content/uploads/2019/04/Preliminary-Report-B737-800MAX-ET-
AVJ.pdf (2019).

                                                39
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 43 of 76 PageID #:43




       C.      Following the crashes, global regulatory and voluntary action resulted in a
               worldwide grounding of the 737 MAX that remains in effect to this day.

       180.    On March 11, 2019, Boeing finally acknowledged MCAS and its effects to the

public in a press release stating, “A pitch augmentation control law (MCAS) was implemented on

the 737 MAX to improve aircraft handling characteristics and decrease pitch-up tendency at

elevated angles-of-attack.”72

       181.    In the days following the Ethiopian Airlines crash, aviation authorities in China,

Indonesia, Australia, Hong Kong, Oman, the United Arab Emirates, Vietnam, the United

Kingdom, South Korea, Singapore, Argentina, the European Union, Mexico, Brazil, Canada,

India, Fiji, New Zealand, and Malaysia suspended 737 MAX operations.73

       182.    The FAA did so as well.74

       183.    Airlines operating the 737 MAX including 9 Air, Aeromexico, Air China, Cayman

Airways, China Eastern Airlines, China Southern Airlines, Comair, Easter Jet, Ethiopian Airlines,

Fuzhou Airlines, Garuda, GOL Airlines, Hainan Airlines, Kunming Airlines, Lucky Air, MIAT

Mongolian Airlines, Okay Airways, Royal Air Maroc, Shandong Airlines, Shanghai Airlines and

Xiamen Airlines also voluntarily suspended MAX operations.75



72
  The Boeing Company, Boeing Statement on 737 MAX Software Enhancement, March 11,
2019, https://boeing.mediaroom.com/news-releases-statements?item=130402.
73
   Which countries have grounded the Boeing 737 MAX jets, PBS, March 14, 2019,
https://www.pbs.org/newshour/world/which-countries-have-grounded-the-boeing-737-max-jets;
see also Nigel Chiwaya & Jiachuan Wu, MAP: These are the countries that have grounded the
Boeing 737 MAX 8, NBC NEWS, March 13, 2019,
https://www.nbcnews.com/news/world/country-banned-boeing-737-max-airplanes-list-n982776.
74
   Emergency Order of Prohibition (2019),
https://www.faa.gov/news/updates/media/EmergencyOrder.pdf.
75
  Nigel Chiwaya & Jiachuan Wu, MAP: These are the countries that have grounded the Boeing
737 MAX 8, NBC NEWS, March 13, 2019, https://www.nbcnews.com/news/world/country-
banned-boeing-737-max-airplanes-list-n982776.

                                               40
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 44 of 76 PageID #:44




        184.   As of this date, the Boeing 737 MAX fleet remains grounded worldwide and the

National Transportation Safety Board (“NTSB”) has identified numerous errors that Boeing made

during the design and certification process for the 737 MAX.

IV.     IN APRIL 2019, BOEING ADMITTED MCAS CAUSED THE FATAL CRASHES.

        185.   On March 13, 2019, after consultation with the FAA, the NTSB, other national civil

aviation authorities and customers around the world, Boeing conceded and recommended the

temporary suspension of operations of the entire global fleet of 371 Boeing 737 MAX aircraft.

        186.   The following day, Boeing suspended all 737 MAX deliveries.76

        187.   Currently, there is no official word on when deliveries will resume or when the

grounding will be lifted.

        188.   In an April 5, 2019 press release, Boeing acknowledged that MCAS caused both

the Lion Air and Ethiopian Airlines crashes. Boeing stated that the “Lion Air Flight 610 and

Ethiopian Airlines Flight 302 accidents were caused by a chain of events, with a common link

being erroneous activation of the aircraft’s MCAS function.”77

        189.   The day before, Boeing CEO at the time, Dennis Muilenburg, stated that,

“erroneous activation of the MCAS function can add to what is already a high workload




76
   The Boeing Company, In Consultation with the FAA, NTSB and its Customers, Boeing
Supports Action to Temporarily Ground 737 MAX Operations, March 13, 2019,
https://boeing.mediaroom.com/news-releases-statements?item=130404.
77
   The Boeing Company, Statement from Boeing CEO Dennis Dennis Muilenburg: We Own
Safety - 737 MAX Software, Production and Process Update, April 5, 2019,
https://boeing.mediaroom.com/2019-04-05-Statement-from-Boeing-CEO-Dennis-Muilenburg-
We-Own-Safety-737-MAX-Software-Production-and-Process-Update.

                                               41
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 45 of 76 PageID #:45




environment. It’s our [Boeing’s] responsibility to eliminate this risk.” Mr. Muilenburg further

acknowledged that Boeing is working on a software fix for MCAS.78

       190.    Mr. Muilenburg did not explain why Boeing chose not to disclose the presence of

MCAS on 737 MAX aircraft prior to or at the time Boeing launched the MAX.

       191.    In an April 5, 2019 press release, Boeing explained that it would temporarily move

from a production rate of fifty-two (52) 737 MAX aircraft per month to forty-two (42) airplanes

per month starting in mid-April 2019, so it could prioritize the focus on software fix certification

and returning the MAX to flight.79

V.     THE 737 MAX IS NOW UNDER INTENSE REGULATORY SCRUTINY.

       192.    The 737 MAX is currently being scrutinized by regulators around the world.

       193.    In March 2019, the U.S. Department of Transportation Secretary Elaine L. Chao

asked the Office of the Inspector General (“OIG”) to conduct a formal audit to compile an objective

and detailed factual history of the activities that resulted in the certification of the Boeing 737

MAX aircraft.80 The OIG audit commenced on March 27, 2019, and is ongoing.81




78
   The Boeing Company, Boeing CEO Dennis Muilenburg Addresses the Ethiopian Airlines
Flight 302 Preliminary Report, April 4, 2019, https://boeing.mediaroom.com/2019-04-04-
Boeing-CEO-Dennis-Muilenburg-Addresses-the-Ethiopian-Airlines-Flight-302-Preliminary-
Report; see also Robert Wall and Merrill Sherman, The Multiple Problems, and Potential Fixes,
With the Boeing 737 MAX, The Wall Street Journal, August 19, 2019,
https://www.wsj.com/articles/fixing-the-problems-with-boeings-737-max-11566224866.
79
   The Boeing Company, Statement from Boeing CEO Dennis Dennis Muilenburg: We Own
Safety - 737 MAX Software, Production and Process Update, April 5, 2019,
https://boeing.mediaroom.com/2019-04-05-Statement-from-Boeing-CEO-Dennis-Muilenburg-
We-Own-Safety-737-MAX-Software-Production-and-Process-Update.
80
  U.S. Secretary of Transportation Asks Inspector General to Ensure Audit of Boeing 737-MAX
8 Certification is Part of Review (2019), https://www.transportation.gov/briefing-room/dot1419.
81
  Office of the Inspector General & Matthew E. Hampton, Information: Audit Announcement
FAA’s Oversight of the Boeing 737 MAX Certification Project No. 19A3006A000 (2019),

                                                42
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 46 of 76 PageID #:46




       194.    On April 2, 2019, the FAA established the Joint Authorities Technical Review

Team (“JATR Team”), comprised of safety experts from the FAA, NASA, and nine international

aviation authorities with the purpose of conducting a comprehensive review of the certification of

the 737 MAX to determine its compliance with all applicable regulations and to identify necessary

future enhancements. The JATR Team held its first meeting on April 29, 2019.82 Their review is

ongoing.

       195.    The U.S. Department of Justice (“DOJ”) has also initiated a criminal investigation

into Boeing’s conduct in connection with the certification of 737 MAX aircraft.83 The DOJ has

sought from Boeing materials relating to its marketing of the 737 MAX.84 Its investigation is

ongoing.

       196.    The U.S. House of Representatives also has initiated an investigation into Boeing.85

Their investigation is ongoing.




https://www.oig.dot.gov/sites/default/files/Audit%20Annoucement%20-
%20FAA%27s%20Oversight%20of%20the%20Boeing%20737%20MAX%20Certification.pdf.
82
   FAA Updates on Boeing 737 Max,
https://www.faa.gov/news/updates/?newsId=93206&xid=17259.
83
   Andy Pasztor & Andrew Tangel, Senate Committee Opens Inquiry Into FAA Safety Inspectors,
Training Requirements for Boeing 737 MAX, The Wall Street Journal, April 2, 2019,
https://www.wsj.com/articles/senate-committee-opens-inquiry-into-faa-safety-inspectors-
training-requirements-for-boeing-737-max-11554241623.
84
   Evan Perez & Shimon Prokupecz, Justice Department issues subpoenas in criminal
investigation of Boeing, CNN, March 21, 2019,
https://www.cnn.com/2019/03/20/business/boeing-justice-department-subpoenas/index.html.
85
   Andy Pasztor & Andrew Tangel, Senate Committee Opens Inquiry Into FAA Safety Inspectors,
Training Requirements for Boeing 737 MAX, The Wall Street Journal, April 2, 2019,
https://www.wsj.com/articles/senate-committee-opens-inquiry-into-faa-safety-inspectors-
training-requirements-for-boeing-737-max-11554241623.

                                                43
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 47 of 76 PageID #:47




       197.    The U.S. Securities and Exchange Commission (“SEC”) is also investigating

Boeing’s disclosures to shareholders. The SEC inquiry also focuses on whether Boeing adequately

disclosed dangers associated with MCAS.86 The investigation is ongoing.

       198.    Regulators have since discovered additional, previously undisclosed problems with

the 737 MAX that must be fixed before the MAX can again be certified for flight. For example,

in June 2019, the FAA discovered an additional safety issue relating to the 737 MAX’s flight

control system that requires fixing.87

       199.    Around that same time, the FAA also noticed problems associated with the

737 MAX’s emergency procedures, requiring an additional delay in recertification.88 Although

there has been no public disclosure of the emergency procedure problems being examined, reports

indicate that such problems relate to measures that pilots can take to counteract MCAS in the event

of a malfunction.89

       200.    On July 5, 2019, it was reported that the European Union Aviation Safety Agency

(“EASA”) outlined five (5) issues that Boeing must address before it would approve the 737 MAX




86
  Samantha Masunaga, Boeing reportedly facing SEC probe over investor disclosures related to
737 Max, The Los Angeles Times, May 24, 2019, https://www.latimes.com/business/la-fi-
boeing-737-max-sec-20190524-story.html.
87
   BBC, Boeing 737 Max: New issue could delay aircraft’s return, June 27, 2019,
https://www.bbc.com/news/business-48752932; see also Anurag Kotoky & Kyunghee Park,
Boeing’s Grounded 737 MAX – The Story So Far, The Washington Post, July 9, 2019,
https://www.washingtonpost.com/business/boeings-grounded-737-max-the-story-so-
far/2019/07/08/5eb2e4be-a1e6-11e9-a767-d7ab84aef3e9_story.html?utm_term=.7909863e133b.
88
  David Gelles, Boeing Pledges $100 Million to Those Affected by 737 MAX Crashes, The New
York Times, July 3, 2019, https://www.nytimes.com/2019/07/03/business/boeing-737-max-
crash-compensation.html.
89
  Andrew Tangel & Andy Pasztor, FAA Finds New Software Problem in Boeing’s 737 MAX,
The Wall Street Journal, June 26, 2019, https://www.wsj.com/articles/faa-finds-new-software-
problem-in-boeings-737-max-11561596917.

                                                44
       Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 48 of 76 PageID #:48




for return to service, including problems associated with the 737 MAX’s angle-of-attack sensors,

inadequate training measures, potential difficulty that pilots could have in turning the manual trim

wheel, and problems associated with the MAX’s autopilot function.90

           201.   EASA also appears focused on a pilot’s potential inability to counteract MCAS in

the event of malfunction.91

           202.   EASA will conduct its own separate test flight of the MAX before it is allowed to

return to service in Europe and is specifically considering whether it will require the MAX to have

a third angle-of-attack sensor to be considered airworthy.92

           203.   On September 26, 2019, the NTSB issued a Safety Recommendation Report to

address Boeing’s erroneous “assumptions about pilot recognition and response to failure

conditions used during the design and certification process” of the 737 MAX.93

           204.   The NTSB found that, neither Boeing’s System Safety Assessment (“SSA”) nor its

simulator tests satisfied the requirements of 14 C.F.R. 25.1309 and it directed the FAA to, “require

that Boeing (1) ensure that System Safety Assessments for the 737 MAX in which it assumed

immediate and appropriate pilot corrective actions in response to un-commanded flight control

inputs, from systems such as [MCAS], consider the effect of all possible flight deck alerts and



90
  Benjamin D. Katz & Alan Levin, Boeing 737 MAX has Autopilots, European Regulators Find,
Bloomberg, July 5, 2019, https://www.bloomberg.com/news/articles/2019-07-05/europe-sets-
out-demands-for-boeing-before-max-can-fly-again.
91
     Id.
92
   Alan Levin & Richard Weiss, Boeing 737 MAX jet to face separate flight test by EU
regulators, The Seattle Times, September 10, 2019,
https://www.seattletimes.com/business/boeing-aerospace/boeing-737-max-jet-to-face-separate-
flight-test-by-eu-regulators/.
93
  NTSB, Safety Recommendation Report: Assumptions Used in Safety Assessment Process and
the Effects of Multiple Alerts and Indications on Pilot Performance, September 19, 2019,
available at: https://www.ntsb.gov/investigations/AccidentReports/Reports/ASR1901.pdf.

                                                 45
      Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 49 of 76 PageID #:49




indications on pilot recognition and response; and (2) incorporate design enhancements (including

flight deck alerts and indications), pilot procedures, and/or training requirements, where needed,

to minimize the potential for and safety impact of pilot actions that are inconsistent with

manufacturer assumptions.”94

        205.    The full scope of previously undetected problems, that may affect the 737 MAX’s

safety and need remediation, are currently unknown.

VI.     SOUTHWEST’S 737 MAX FLEET REMAINS GROUNDED.

        206.    Southwest took delivery of its first 737 MAX on August 29, 2017 and put it into

revenue service on October 1, 2017.

        207.    By February 2019, Southwest had 34 Boeing 737 MAX aircraft in its fleet, with

another 36 due to be delivered before the end of the year, and more than 200 additional 737 MAX

aircraft on order.

        208.    Accordingly, had the 737 MAX required new pilot training, Boeing would have

owed Southwest at least $70 million by the end of 2019.95

        209.    Southwest’s 737 MAX fleet remains grounded with the rest of the world’s

737 MAX fleet.96




94
   Id.
95
   Maureen Tkacik, Crash Course: How Boeing’s Managerial Revolution Created the 737 MAX
Disaster, The New Republic, September 18, 2019,
https://newrepublic.com/article/154944/boeing-737-max-investigation-indonesia-lion-air-
ethiopian-airlines-managerial-revolution.
96
   Hannah Sampson, Everything Travelers Need to Know About Boeing 737 Max Developments,
The Washington Post , September 1, 2019,
https://www.washingtonpost.com/travel/2019/08/14/everything-travelers-need-know-about-
boeing-max-developments/.

                                               46
       Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 50 of 76 PageID #:50




         210.   All of Southwest’s 737 MAX aircraft were removed completely from Southwest’s

flight schedule through January 5, 2020.97

VII.     BOEING KNEW IT WAS PUTTING CUSTOMERS, THEIR EMPLOYEES, AND
         THE PUBLIC IN HARM’S WAY.

         211.   Boeing knew or should have known that the 737 MAX was unsafe, un-airworthy,

and placed SWAFA, pilots, the passengers in their care, and others, in danger.

         212.   First, that Boeing knew or should have known that the 737 MAX was unsafe and

un-airworthy is demonstrated by its false SSA for MCAS that Boeing filed with the FAA and that

the NTSB subsequently found to be non-compliant with 14 C.F.R. 25.1309.

         213.   The SSA:

                a. Understated MCAS’s authority to command the number and length of trim
                   movements by the horizontal stabilizer;

                b. Understated the degree to which MCAS could move the horizontal stabilizer;

                c. Failed to account for the fact that MCAS was designed to reset and repeat its
                   commands even after the pilot countermanded MCAS’s automatic nose-down
                   trim;

                d. Failed to disclose that MCAS relied on a single angle-of-attack sensor and thus
                   was a single point failure; and

                e. Classified MCAS incorrectly as “hazardous.”

         214.   Because MCAS’s SSA was incorrect, Boeing knew or should have known that

MCAS was being misrepresented when discussed with others.




97
  Leslie Josephs, Southwest Won’t Fly Boeing 737 Max Until 2020 and Will End Newark
Flights, CNBC, July 25, 2019, https://www.cnbc.com/2019/07/25/southwest-air-to-pull-out-of-
newark-after-taking-a-growth-hit-from-the-boeing-737-max-grounding.html.

                                                47
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 51 of 76 PageID #:51




          215.   Boeing nonetheless implemented MCAS in order to make the 737 MAX “feel” like

prior generations of 737 aircraft, furthering its misinformation campaign upon which SWAFA

relied.

          216.   Boeing did so without acknowledging actual differences between the 737 MAX

and prior generations of 737 aircraft.

          217.   Boeing thus failed to mitigate the actual risk of catastrophic stall on the 737 MAX.

          218.   Boeing also failed to inform and warn Stakeholders (including SWAFA) and the

public of the risk of catastrophic stall on the 737 MAX.

          219.   Boeing therefore also failed to ensure adequate pilot training on how to avoid the

increased risk of catastrophic stall on the 737 MAX aircraft as compared to prior generations of

737s.

          220.   Boeing did so for the purpose of selling 737 MAX aircraft to Southwest (and other

air carriers), without the need to alter its rushed development time frame.

          221.   In doing so, Boeing also violated FAA’s Airworthiness Standards for Commercial

Aircraft, 14 C.F.R. § 25.203(a) – Stall Characteristics, which states in part “[n]o abnormal nose-

up pitching may occur… In addition, it must be possible to promptly prevent stalling and to

recover from a stall by normal use of the controls.”

          222.   By virtue of selling an aircraft it knew violated federal aviation regulations, it was

reasonably foreseeable that such aircraft likely would be grounded in the future once its defect was

discovered and until such defect could be remedied.

          223.   As a result of Boeing’s intentional, reckless, and negligent conduct, SWAFA were

placed in harm’s way, and SWAFA incurred damages and other losses described below.




                                                  48
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 52 of 76 PageID #:52




VIII. PLAINTIFFS HAVE BEEN HARMED SUBSTANTIALLY BY BOEING’S
      CONDUCT.

         224.   As a result of the FAA grounding of the Boeing 737 Max aircraft, Southwest

recently announced that it will cancel approximately 330 flights per day through June 6, 2020

(8.25% of the 4,000 daily flights it had scheduled)98. Southwest is now without 10% of its aircraft

fleet.

         225.   Even if Boeing is able to get the 737 MAX re-certified, and Southwest is able to

get the 737 MAX operating in commercial passenger service by the end of 2020, SWAFA will

still have collectively lost significant income and other compensation.

         226.   These losses will continue until such time as Southwest is able to re-integrate the

737 MAX into its flight schedules.

                               CLASS ACTION ALLEGATIONS

         227.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

         228.   The claims asserted herein all derive directly from a course of conduct by

Defendant Boeing. Defendant has engaged in uniform and standardized conduct toward the class.

Defendant has not differentiated, in degree of care or candor, in its actions or inactions, or in the

content of its statements, representations, or omissions, among individual class members. The

objective facts on these subjects are all the same for all class members. Within each Claim for

Relief asserted by the class, the same legal standards govern. Additionally, many states, and for




98
   Kyle Arnold, Pain from 737 MAX Saga Spreads as Southwest Cancels Flights into June, The
Dallas Morning News, January 16, 2020,
https://www.dallasnews.com/business/airlines/2020/01/16/southwest-airlines-also-pulls-737-
max-from-schedules-until-june/.

                                                    49
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 53 of 76 PageID #:53




some claims all states, share the same legal standards and elements of proof, facilitating the

certification of multistate or nationwide class or classes for some or all claims.

                  The Nationwide Southwest Airlines Flight Attendant Class

       229.    Plaintiffs, SWAFA, bring this action and seek to certify and maintain it as a class

action pursuant to Fed. R. Civ. P. 23(b)(3) on behalf of themselves and a Nationwide Southwest

Airline Flight Attendant Class defined as follows:

               All persons in the United States who were employed by Southwest Airlines Co. as
               a Flight Attendant on or after March 13, 2019 – the date that the FAA grounded the
               Boeing 737 MAX fleet of aircraft. The Class Period shall include the time from
               March 13, 2019 until such time as the 737 MAX is returned to service and the
               number of flights for members of the Class is restored to pre-March 13, 2019 levels.

       230.    This action satisfies the numerosity, commonality, predominance typicality,

adequacy, and superiority requirements of those provisions of Rule 23 of the Federal Rules of Civil

Procedure.

       231.    Excluded from the Nationwide Southwest Airline Flight Attendant Class are

Defendants, any entity in which Defendant has a controlling interest, and Defendant’s officers,

directors, legal representatives, successors, subsidiaries, and assigns. Also excluded from the

Class is any judge, justice, magistrate, or judicial officer presiding over this matter and the

members of their immediate families and judicial staff.

                                         Statewide Classes

       232.    Alternatively, pursuant to Fed. R. Civ. P. 23 (b)(3), Plaintiffs assert common law

claims for Fraudulent Misrepresentation (Count I), Negligent Misrepresentation (Count II),

Tortious Interference with Contractual Rights and Relationship (Count III), Tortious Interference

with an existing Business Relationship (Count IV), Negligence (Count V), and Fraud by Non-




                                                 50
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 54 of 76 PageID #:54




disclosure (Count VI), on behalf of separate statewide classes for each state in which Defendant

has done business in which Plaintiffs and/or members of the Class reside, defined as follows:

                 All persons in each state who were employed by Southwest Airlines Co. as a Flight
                 Attendant on or after March 13, 2019 – the date that the FAA grounded the Boeing
                 737 MAX fleet of aircraft. The Class Period shall include the time from March 13,
                 2019 until such time as the 737 MAX is returned to service and the number of
                 flights for members of the Class is restored to pre-March 13, 2019 levels.

          233.   Excluded from each Statewide Class are Defendants, any entity in which Defendant

has a controlling interest, and Defendant’s officers, directors, legal representatives, successors,

subsidiaries, and assigns. Also excluded from the Class is any judge, justice, magistrate, or judicial

officer presiding over this matter and the members of their immediate families and judicial staff.

                                Class Certification is Appropriate

          234.   The proposed Nationwide Class, or alternatively, the separate Statewide Classes

(collectively, the “Class” as used in this sub-section) meet the requirements of Fed. R. Civ. P. 23

(b)(3).

                                            Numerosity

          235.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). There are

approximately 17,000 Southwest Airlines Flight Attendants nationwide, and from hundreds to

thousands of Southwest Airlines Flight Attendants in each of the States. As such, individual

joinder of all Class members is impracticable.

                                Commonality and Predominance

          236.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

because there are many questions of law or fact common to the claims of the Plaintiffs and other

members of the Class (SWAFA), and those questions predominate over questions that may affect

individual Class members. These common questions include, without limitation, the following:




                                                 51
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 55 of 76 PageID #:55




               a. Whether Boeing concealed the truth about the 737 MAX’s safety, design
                  defects, and airworthiness from the public, Southwest, and SWAFA.

               b. Whether Boeing’s omissions and misrepresentations concerning the 737 MAX
                  were false in that Boeing did not disclose that, as compared to the 737 NG;

               c. Whether Boeing concealed all or parts of the truth when it had a legal duty to
                  speak, and to inform Stakeholders (including SWAFA) and the public
                  concerning the differences between the 737 NG and 737 MAX;

               d. Whether Boeing made these omissions and misrepresentations knowing that
                  Stakeholders (including SWAFA) and the public were relying on their
                  truthfulness;

               e. Whether Boeing knew that the foregoing misrepresentations were false, or
                  recklessly disregarded their truthfulness in making such representations.

               f. Whether Boeing’s omissions and misrepresentations related to objectively
                  material facts concerning the 737 MAX;

               g. Whether Boeing had a legal duty to correct these omissions and
                  misrepresentations once made but failed to do so until it was too late;

               h. Whether Boeing made the foregoing omissions and misrepresentations for its
                  economic advantage;

               i. Whether Boeing made the foregoing omissions and misrepresentations with the
                  intent to induce its customers (including Southwest), their employees (including
                  SWAFA), and the public to rely on the representations;

               j. Whether Boeing’s omissions and misrepresentations were the direct and
                  proximate cause of SWAFA’s damages as stated herein, which continue to
                  accrue; and

               k. Whether SWAFA are entitled to damages for their losses and the extent of such
                  damages.

                                            Typicality

       237.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiffs’

claims are typical of the claims of other Class members and arise from the same course of conduct

by Defendant. The relief Plaintiffs seek is also typical of the relief sought for the absent Class

members.


                                                52
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 56 of 76 PageID #:56




                                             Adequacy

       238.    Plaintiffs will fairly and adequately represent and protect the interests of the Class.

Plaintiffs have retained counsel competent and experienced in complex litigation and class actions.

Plaintiffs have no interests that are antagonistic to those of the Class, and there are no defenses

unique to Plaintiffs.

       239.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class and have the financial resources to do so. Neither Plaintiffs nor their counsel

have any interests adverse to those of the Plaintiffs or the Class.

                                            Superiority

       240.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because Defendant

has committed acts and omissions generally applicable to the entire Class as a whole.

       241.    This action further satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a

class action is superior to other available methods for the fair and efficient adjudication of this

controversy.    The common questions of law or fact regarding Defendant’s conduct and

responsibility predominate over any question affecting only individual Class members.

       242.    Because the damages suffered by each individual Class member may be relatively

small, the expense and burden of individual litigation would make it very difficult or impossible

for individual Class members to redress the wrongs done to each of them individually, such that

most or all Class members would have no rational economic interest in individually controlling

the prosecution of specific actions, and the burden imposed on the judicial system by individual

litigation by even a small fraction of the Class would be enormous, making class adjudication the

superior alternative under Fed. R. Civ. P. 23(b)(3)(A).




                                                 53
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 57 of 76 PageID #:57




       243.    The conduct of this action as a class action presents far fewer management

difficulties, far better conserves judicial resources and the parties’ resources, and far more

effectively protects the rights of each Class member than would piecemeal litigation. Compared

to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation, the challenges of managing this action as a class action are substantially

outweighed by the benefits to the legitimate interests of the parties, the court, and the public of

class treatment in this Court, making class adjudication superior to other alternatives, under Fed.

R. Civ. P. 23(b)(3)(D).

       244.    Plaintiffs are not aware of any obstacles likely to be encountered in the management

of this action that would preclude its maintenance as a class action. Fed. R. Civ. P. 23 provides

the Court with authority and flexibility to maximize the efficiencies and benefits of the class

mechanism and reduce management challenges. The Court may, on motion of Plaintiffs or on its

own determination, certify nationwide, statewide, and/or multistate classes for claims sharing

common legal questions; utilize the provisions of Fed. R. Civ. P. 23(c)(4) to certify any particular

claims, issues, or common questions of fact or law for class-wide adjudication; certify and

adjudicate bellwether class claims; and utilize Fed. R. Civ. P. 23(c)(5) to divide any class into

subclasses.

       245.    The Classes expressly disclaim any recovery in this action for physical injury

resulting from the MCAS defects without waiving or dismissing such claims. Plaintiffs are

informed and believe that injuries suffered in crashes of Lion Air Flight 610 and Ethiopian Airlines

Flight 302, as a result of the MCAS defects, implicate Defendant’s aircraft and constitute evidence

supporting Plaintiffs’ various claims. The increased risk of injury from the MCAS defect serves

as an independent justification for the relief sought by Plaintiffs and the Class.




                                                 54
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 58 of 76 PageID #:58




                                       CLAIMS FOR RELIEF

                                             COUNT I
                                      (Fraud by Non-disclosure)

          246.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint,

with the same force and effect as if set forth herein.

          247.   Boeing marketed the 737 MAX as a variant of the safe, reliable and time-tested

737 family of aircraft, with new fuel-efficient engines and “very deliberate” design enhancements

that posed “minimal risk.”

          248.   Boeing made the foregoing misrepresentations on its website and in press releases,

including, but not limited to, its statements claiming that Boeing would minimize changes from

the 737 NG to the 737 MAX, and that Boeing had only made changes after being assured of their

safety.

          249.   Boeing’s representations concerning the 737 MAX were false, in that Boeing did

not disclose that, as compared to the 737 NG, Boeing’s use of the LEAP-1B® engines on the

737 MAX, among other things:

          a.     Changed the aircraft’s aerodynamic center of gravity;

          b.     Decreased the aircraft’s stability;

          c.     Created greater pitch-up tendency at elevated angles-of-attack;

          d.     Negatively changed the aircraft’s handling characteristics;

          e.     Increased the aircraft’s susceptibility to the risk of catastrophic stall; and

          f.     Reliance on MCAS, a novel yet safety-critical flight control logic system with no
                 service history that purported to mitigate the deadly risk of stall but in fact caused
                 greater problems.

          250.   These omissions were of material facts.




                                                   55
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 59 of 76 PageID #:59




        251.    Boeing omitted these material facts knowing that Stakeholders and the public were

relying on Boeing’s complete candor regarding the safety of its aircraft.

        252.    Boeing intended to deceive Stakeholders by these omissions.

        253.    Boeing omitted these facts intentionally.

        254.    Boeing knew or should have known that Stakeholders would likely rely upon

Boeing’s omissions and misrepresentations in making decisions regarding, for example, CBAs

and employment with airlines, such as Southwest, Boeing’s largest customer for the 737 MAX.

        255.    Boeing had a legal duty to speak, and to inform Stakeholders and the public

concerning the differences between the 737 NG and 737 MAX.

        256.    Boeing had a legal duty to correct these omissions once made but failed to do so

until it was too late.

        257.    Boeing omitted the foregoing material facts for its economic advantage.

        258.    Unaware of Boeing’s omissions, SWAFA relied on Boeing’s misrepresentations

as true and complete because of Boeing’s superior knowledge concerning the 737 MAX, and

SWAFA’s inability to acquire its own knowledge concerning Boeing’s representations.

        259.    SWAFA’s reliance on Boeing’s misrepresentations as true and complete was

justifiable as SWAFA did not have any reason to doubt the truthfulness and completeness of

Boeing’s representations and disclosures.

        260.    Unaware of Boeing’s omissions, SWAFA were entitled to rely on Boeing’s

misrepresentations as true and complete.

        261.    SWAFA acted in reliance on Boeing’s representations including the 737 MAX in

its 2013 CBA, which SWAFA would not have done had they known the truth about Boeing’s




                                                56
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 60 of 76 PageID #:60




misrepresentations or that Boeing was concealing objectively material information relating to the

737 MAX.

         262.   Boeing knew its omissions and actions—misrepresenting the safety of the 737

MAX—were substantially certain to interfere with SWAFA’s CBA and business relationship

with Southwest.

         263.   Boeing’s omissions and misrepresentations thus interfered with SWAFA’s

expected benefits from its CBA and their business relationship with Southwest.

         264.   Boeing’s non-disclosures, therefore, were the proximate cause and cause in fact of

SWAFA’ damages and losses.

         265.   Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.

         266.   SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                             COUNT II
                                            (Negligence)

         267.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

         268.   Boeing knew or should have known that the 737 MAX was unsafe, unairworthy,

and placed pilots, flight attendants, passengers in their care, and others in danger.

         269.   Boeing had a duty as an aircraft manufacturer to manufacture safe and airworthy

aircraft.




                                                    57
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 61 of 76 PageID #:61




       270.    Boeing knew or should have known that the 737 MAX was unsafe and unairworthy

because it filed a false System Safety Assessment (“SSA”) with the FAA for MCAS that the NTSB

found to be non-compliant with 14 C.F.R. § 25.1309.

       271.    The Joint Authorities Technical Review Team identified specific areas related to

the evolution of the design of the MCAS, where the certification deliverables were not updated

during the certification program to reflect the changes to this function within the flight control

system. In addition, the design assumptions were not adequately reviewed, updated or validated,

possible flight deck effects were not evaluated, the SSA and Functional Hazard Assessment

(“FHA”) were not consistently updated, and potential crew workload effects resulting from MCAS

design changes were not identified.

       272.    In addition, the SSA filed by Boeing for the MCAS:

       a.      Understated MCAS’s authority to command the number and length of trim
               movements by the horizontal stabilizer;

       b.      Understated the degree to which MCAS could move the horizontal stabilizer;

       c.      Failed to account for the fact that MCAS was designed to reset and repeat its
               commands, even after the pilot countermanded MCAS’s automatic nose-down
               trim;

       d.      Failed to disclose that MCAS relied on a single angle-of-attack sensor and thus was
               a single point failure; and

       e.      Classified MCAS incorrectly as “hazardous.”

       273.    Boeing nonetheless implemented MCAS in order to make the 737 MAX “feel” like

prior generations of 737 aircraft.

       274.    Boeing did so without acknowledging the actual differences between the 737 MAX

and prior generations of 737 aircraft.

       275.    Boeing thus failed to mitigate the actual risk of catastrophic stall on the 737 MAX.



                                                58
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 62 of 76 PageID #:62




       276.      Boeing also failed to inform and warn its customers, pilots, flight attendants,

passengers in their care, and others, of the risk of catastrophic stall on the 737 MAX, despite its

duty to do so.

       277.      Boeing also failed to adequately train its customers and pilots on how to avoid the

increased risk of catastrophic stall on the 737 MAX aircraft, as compared to prior generations of

737s, despite its duty to do so.

       278.      Boeing did so for the purpose of selling 737 MAX aircraft to its customers

(including Southwest), without the need to alter its rushed development time frame, and without

the need for those carriers to incur additional cost.

       279.      Boeing violated the FAA’s Airworthiness Standards for Commercial Aircraft, 14

C.F.R. § 25.203(a) – Stall Characteristics, which states in part “[n]o abnormal nose-up pitching

may occur… In addition, it must be possible to promptly prevent stalling and to recover from a

stall by normal use of the controls.”

       280.      By virtue of selling an aircraft it knew violated Federal Aviation Regulations, it

was reasonably foreseeable that such aircraft likely would be grounded in the future once its defect

was discovered and until such defect could be remedied.

       281.      As a result of Boeing’s conduct, SWAFA have incurred damages including lost

income and other compensation.

       282.      SWAFA would also not have agreed to include the 737 MAX as a term of their

2013 CBA, had they known of the truth about Boeing’s misrepresentations or that Boeing was

concealing objectively material information relating to the 737 MAX.




                                                  59
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 63 of 76 PageID #:63




         283.    Boeing breached its duties to manufacture safe aircraft, and to warn and adequately

train its customers and pilots. These breaches were the proximate cause and cause in fact of

SWAFA’s damages.

         284.    Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.

         285.    SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                           COUNT III
                (Tortious Interference with Contractual Rights and Relationship)

         286.    Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

         287.    In 2012/2013, SWAFA were negotiating a new CBA with Southwest.

         288.    Boeing was aware of these facts through its relationship and close business

connections with Southwest.

         289.    Boeing concealed material information from Stakeholders and misrepresented that

the 737 MAX was the same in all material respects to its predecessors that already were covered

by the SWAFA/Southwest CBA, including the 737 NG.

         290.    Boeing marketed the 737 MAX as a variant of the safe, reliable, and time-tested

737 family of aircraft, with new fuel-efficient engines and “very deliberate” design enhancements

that posed “minimal risk.”

         291.    Boeing made the foregoing omissions and misrepresentations on its website and in

press releases, including, but not limited to its statements claiming that Boeing would minimize




                                                    60
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 64 of 76 PageID #:64




changes from the 737 NG to the 737 MAX, and that Boeing had only made changes after being

assured of their safety.

       292.      Boeing’s omissions and misrepresentations concerning the 737 MAX were false,

in that Boeing did not disclose that, as compared to the 737 NG, Boeing’s use of the LEAP-1B®

engines on the 737 MAX, among other things:

           a. Changed the aircraft’s aerodynamic center of gravity;

           b. Decreased the aircraft’s stability;

           c. Created greater pitch-up tendency at elevated angles-of-attack;

           d. Negatively changed the aircraft’s handling characteristics;

           e. Increased the aircraft’s susceptibility to the risk of catastrophic stall; and

           f. Reliance on MCAS, a novel yet safety-critical flight control logic system with no
              service history that purported to mitigate the deadly risk of stall but in fact caused
              greater problems.

       293.      These omissions and misrepresentations were intentional and improper—that is,

unjustifiable.

       294.      Boeing made these omissions and misrepresentations knowing that Stakeholders

and the public were relying on their truth.

       295.      Boeing knew that the foregoing omissions and misrepresentations were misleading,

or recklessly disregarded their truthfulness in making such omissions and misrepresentations.

       296.      SWAFA could not have discovered the truth of the matter on their own.

       297.      Boeing’s omissions and misrepresentations related to objectively material facts

concerning the 737 MAX.

       298.      Boeing knew or should have known that it made representations and omissions to

Stakeholders and that SWAFA would likely rely upon those omissions and misrepresentations in




                                                 61
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 65 of 76 PageID #:65




making decisions regarding their CBA and employment with Southwest, Boeing’s largest

customer for the 737 MAX.

       299.   Boeing had a financial incentive to make the foregoing omissions and

misrepresentations , namely that including the 737 MAX in the SWAFA/Southwest CBA was

critical to the domestic launch of the 737 MAX aircraft and would cause Southwest to purchase

more 737 MAX aircraft and contribute generally to the acceptance of the 737 MAX into the

commercial aircraft market.

       300.   Boeing made the foregoing omissions and misrepresentations for its economic

advantage.

       301.   There is no social interest in protecting Boeing’s conduct, which caused foreseeable

and direct economic harm to SWAFA.

       302.   Boeing knew or should have known that the foregoing omissions and

misrepresentations would induce its customers’ (including Southwest) and their employees’

(including SWAFA) reliance.

       303.   Unaware of Boeing’s omissions, SWAFA relied on Boeing’s misrepresentations as

true because of Boeing’s superior knowledge concerning the 737 MAX, and SWAFA’s inability

to acquire its own knowledge concerning Boeing’s representations.

       304.   SWAFA’s reliance on Boeing’s misrepresentations, omissions, and non-

disclosures was justifiable as SWAFA did not have any reason to doubt the truthfulness and

completeness of Boeing’s representations and disclosures.

       305.   SWAFA was entitled to rely on Boeing’s representations.

       306.   Unaware of Boeing’s omissions, SWAFA acted in reliance on Boeing’s

misrepresentations including the 737 MAX in its 2013 CBA, which SWAFA would not have done




                                               62
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 66 of 76 PageID #:66




had they known the truth about Boeing’s misrepresentations or that Boeing was concealing

objectively material information relating to the 737 MAX.

         307.   Boeing knew its omissions and actions—misrepresenting the safety of the

737 MAX—were substantially certain to interfere with SWAFA’s CBA and business relationship

with Southwest.

         308.   Boeing’s omissions and misrepresentations thus interfered with SWAFA’s

expected benefits from their CBA and their business relationship with Southwest.

         309.   Boeing’s actions were willful and intentional.

         310.   Boeing’s misrepresentations were the direct and proximate cause of SWAFA’s

damages as stated herein, which continue to accrue.


         311.   Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.

         312.   SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                         COUNT IV
                (Tortious Interference with an Existing Business Relationship)

         313.   Plaintiffs hereby incorporate by reference all preceding paragraphs of this

Complaint, with the same force and effect as if set forth herein.

         314.   In 2012/2013, SWAFA were negotiating a new CBA with Southwest.

         315.   SWAFA had an existing business relationship with Southwest.

         316.   Boeing was aware of these facts through its relationship and close business

connections with Southwest.




                                                63
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 67 of 76 PageID #:67




       317.    Boeing concealed material information from Stakeholders and misrepresented that

the 737 MAX was the same in all material respects to its predecessors that already were covered

by the SWAFA/Southwest CBA, including the 737 NG.

       318.    Boeing marketed the 737 MAX as a variant of the safe, reliable, and time-tested

737 family of aircraft, with new fuel-efficient engines and “very deliberate” design enhancements

that posed “minimal risk.”

       319.    Boeing made the foregoing omissions and misrepresentations on its website and in

press releases, including, but not limited to its statements claiming that Boeing would minimize

changes from the 737 NG to the 737 MAX, and that Boeing had only made changes after being

assured of their safety.

       320.    Boeing’s omissions and misrepresentations concerning the 737 MAX were false,

in that Boeing did not disclose that, as compared to the 737 NG, Boeing’s use of the LEAP-1B®

engines on the 737 MAX, among other things:

           a. Changed the aircraft’s aerodynamic center of gravity;

           b. Decreased the aircraft’s stability;

           c. Created greater pitch-up tendency at elevated angles-of-attack;

           d. Negatively changed the aircraft’s handling characteristics;

           e. Increased the aircraft’s susceptibility to the risk of catastrophic stall; and

           f. Reliance on MCAS, a novel yet safety-critical flight control logic system with no
              service history that purported to mitigate the deadly risk of stall but in fact caused
              greater problems.

       321.    These representations and omissions were false.

       322.    Boeing made these omissions and misrepresentations knowing that Stakeholders

and the public were relying on their truth.




                                                 64
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 68 of 76 PageID #:68




       323.   Boeing knew that the foregoing omissions and misrepresentations were misleading,

or recklessly disregarded their truthfulness in making such omissions and misrepresentations.

       324.   SWAFA could not have discovered the truth of the matter on their own.

       325.   Boeing’s omissions and misrepresentations related to objectively material facts

concerning the 737 MAX.

       326.   Boeing knew or should have known that it made representations and omissions to

Stakeholders and that SWAFA would likely rely upon those omissions and misrepresentations in

making decisions regarding their CBA and employment with Southwest, Boeing’s largest

customer for the 737 MAX.

       327.   Boeing had a financial incentive to make the foregoing omissions and

misrepresentations , namely that including the 737 MAX in the SWAFA/Southwest CBA was

critical to the domestic launch of the 737 MAX aircraft and would cause Southwest to purchase

more 737 MAX aircraft and contribute generally to the acceptance of the 737 MAX into the

commercial aircraft market.

       328.   Boeing made the foregoing omissions and misrepresentations for its economic

advantage.

       329.   There is no social interest in protecting Boeing’s conduct, which caused foreseeable

and direct economic harm to SWAFA.

       330.   Boeing knew or should have known that the foregoing omissions and

misrepresentations would induce its customers’ (including Southwest) and their employees’

(including SWAFA) reliance.




                                               65
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 69 of 76 PageID #:69




       331.   Unaware of Boeing’s omissions, SWAFA relied on Boeing’s misrepresentations as

true because of Boeing’s superior knowledge concerning the 737 MAX, and SWAFA’s inability

to acquire its own knowledge concerning Boeing’s representations.

       332.   SWAFA’s reliance on Boeing’s misrepresentations, omissions, and non-

disclosures was justifiable as SWAFA did not have any reason to doubt the truthfulness and

completeness of Boeing’s representations and disclosures.

       333.   SWAFA was entitled to rely on Boeing’s representations.

       334.   Unaware of Boeing’s omissions, SWAFA acted in reliance on Boeing’s

misrepresentations including the 737 MAX in its 2013 CBA, which SWAFA would not have done

had they known the truth about Boeing’s misrepresentations or that Boeing was concealing

objectively material information relating to the 737 MAX.

       335.   Boeing knew its omissions and actions—misrepresenting the safety of the 737

MAX—were substantially certain to interfere with SWAFA’s CBA and business relationship with

Southwest.

       336.   Boeing’s omissions and misrepresentations thus interfered with SWAFA’s

expected benefits from their CBA and their business relationship with Southwest.

       337.   Boeing’s actions were willful and intentional.

       338.   Boeing’s misrepresentations were the direct and proximate cause of SWAFA’s

damages as stated herein, which continue to accrue.


       339.   Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.




                                              66
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 70 of 76 PageID #:70




         340.   SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                          COUNT V
                                 (Fraudulent Misrepresentation)

         341.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

         342.   Boeing marketed the 737 MAX as a variant of the safe, reliable and time-tested 737

family of aircraft, with new fuel-efficient engines and “very deliberate” design enhancements that

posed “minimal risk.”

         343.   Boeing made the foregoing omissions and misrepresentations on its website and in

press releases, including, but not limited to its statements claiming that Boeing would minimize

changes from the 737 NG to the 737 MAX, and that Boeing had only made changes after being

assured of their safety.

         344.   Boeing’s omissions and misrepresentations concerning the 737 MAX were

misleading in that Boeing did not disclose that, as compared to the 737 NG, Boeing’s use of the

LEAP-1B® engines on the 737 MAX, among other things:

                a. Changed the aircraft’s aerodynamic center of gravity;

                b. Decreased the aircraft’s stability;

                c. Created greater pitch-up tendency at elevated angles-of-attack;

                d. Negatively changed the aircraft’s handling characteristics;

                e. Increased the aircraft’s susceptibility to the risk of catastrophic stall; and

                f. Reliance on MCAS, a novel yet safety-critical flight control logic system with
                   no service history that purported to mitigate the deadly risk of stall but in fact
                   caused greater problems.

         345.   These representations were false.



                                                    67
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 71 of 76 PageID #:71




       346.    Boeing made these omissions and misrepresentations knowing that Stakeholders

(including SWAFA) and the public were relying on their truth.

       347.    Boeing knew that the foregoing omissions and misrepresentations were misleading,

or recklessly disregarded their truthfulness.

       348.    Boeing’s omissions and misrepresentations related to objectively material facts

concerning the 737 MAX.

       349.    Boeing concealed all or parts of the truth when it had a legal duty to speak, and to

inform Stakeholders and the public concerning the differences between the 737 NG and 737 MAX.

       350.    Boeing had a legal duty to correct these omissions and misrepresentations once

made but failed to do so until it was too late.

       351.    Boeing made the foregoing omissions and misrepresentations for its economic

advantage.

       352.    Boeing made the foregoing omissions and misrepresentations with the intent to

induce Stakeholders and the public to rely on the representations.

       353.    Unaware of Boeing’s omissions, SWAFA relied on Boeing’s representations as

true because of Boeing’s superior knowledge concerning the 737 MAX, and SWAFA’s inability

to acquire their own knowledge concerning Boeing’s representations.

       354.    SWAFA’s reliance on Boeing’s omissions and misrepresentations was justifiable

as SWAFA did not have any reason to doubt the truthfulness and completeness of Boeing’s

representations and disclosures.

       355.    SWAFA were entitled to rely on Boeing’s omissions and misrepresentations.

       356.    Unaware of Boeing’s omissions, SWAFA acted in reliance on Boeing’s

misrepresentations including the 737 MAX in its 2013 CBA, which SWAFA would not have done




                                                  68
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 72 of 76 PageID #:72




had they known the truth about Boeing’s misrepresentations or that Boeing was concealing

objectively material information relating to the 737 MAX.

         357.   Boeing’s omissions and misrepresentations were the direct and proximate cause of

SWAFA’s damages as stated herein, which continue to accrue.

         358.   Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.

         359.   SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                           COUNT VI
                                  (Negligent Misrepresentation)

         360.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, with

the same force and effect as if set forth herein.

         361.   Boeing marketed the 737 MAX as a variant of the safe, reliable and time-tested 737

family of aircraft, with new fuel-efficient engines and “very deliberate” design enhancements that

posed “minimal risk.”

         362.   Boeing made the foregoing omissions and misrepresentations on its website and in

press releases, including, but not limited to its statements claiming that Boeing would minimize

changes from the 737 NG to the 737 MAX, and that Boeing had only made changes after being

assured of their safety.

         363.   Boeing’s omissions and misrepresentations concerning the 737 MAX were

misleading in that Boeing did not disclose that, as compared to the 737 NG, Boeing’s use of the

LEAP-1B® engines on the 737 MAX, among other things:

                g. Changed the aircraft’s aerodynamic center of gravity;


                                                    69
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 73 of 76 PageID #:73




               h. Decreased the aircraft’s stability;

               i. Created greater pitch-up tendency at elevated angles-of-attack;

               j. Negatively changed the aircraft’s handling characteristics;

               k. Increased the aircraft’s susceptibility to the risk of catastrophic stall; and

               l. Reliance on MCAS, a novel yet safety-critical flight control logic system with
                  no service history that purported to mitigate the deadly risk of stall but in fact
                  caused greater problems.

       364.    These representations were false.

       365.    Boeing made these omissions and misrepresentations knowing that Stakeholders

(including SWAFA) and the public were relying on their truth.

       366.    Boeing knew that the foregoing omissions and misrepresentations were misleading,

or recklessly disregarded their truthfulness.

       367.    Boeing made the foregoing representations and omissions without exercising

reasonable care and competence.

       368.    Boeing’s omissions and misrepresentations related to objectively material facts

concerning the 737 MAX.

       369.    Boeing knew or should have known that it made omissions and misrepresentations

to its customers (including Southwest), their employees (including SWAFA), and that its

customers’ employees (including SWAFA specifically) would likely rely upon its representations

in making decisions regarding their CBA and employment with Southwest, Boeing’s largest

customer for the 737 MAX.

       370.    Boeing concealed all or parts of the truth when it had a legal duty to speak, and to

inform its Stakeholders and the public concerning the differences between the 737 NG and

737 MAX.




                                                 70
    Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 74 of 76 PageID #:74




       371.    Boeing had a legal duty to correct these omissions and misrepresentations once

made but failed to do so until it was too late.

       372.    Boeing made the foregoing omissions and misrepresentations for its economic

advantage.

       373.    Boeing knew or should have known that the foregoing omissions and

misrepresentations would induce its customers’ (including Southwest) and their employees’

(including SWAFA) reliance.

       374.    Unaware of Boeing’s omissions, SWAFA relied on Boeing’s misrepresentations as

true because of Boeing’s superior knowledge concerning the 737 MAX, and SWAFA’s inability

to acquire its own knowledge concerning Boeing’s representations.

       375.    SWAFA’s reliance on Boeing’s omissions and misrepresentations was justifiable

as SWAFA did not have any reason to doubt the truthfulness and completeness of Boeing’s

representations and disclosures.

       376.    SWAFA were entitled to rely on Boeing’s omissions and misrepresentations.

       377.    Unaware of Boeing’s omissions, SWAFA acted in reliance on Boeing’s

misrepresentations by including the 737 MAX in its 2013 CBA, which SWAFA would not have

done had it known the truth about Boeing’s misrepresentations or that Boeing was concealing

objectively material information relating to the 737 MAX.

       378.    Boeing’s omissions and misrepresentations were the direct and proximate cause of

SWAFA’s damages as stated herein, which continue to accrue.

       379.    Such damages can be determined based on Southwest’s published flight schedules

that incorporate the 737 MAX versus Southwest’s actual flight schedule subsequent to the

grounding.




                                                  71
     Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 75 of 76 PageID #:75




         380.   SWAFA are entitled to damages for their losses in amounts to be determined at

trial.

                                     PRAYER FOR RELIEF

         Wherefore, Plaintiffs, SWAFA, further respectfully request that this Court enter judgment

in their favor and against Defendant, The Boeing Company, as follows:

         A. That Defendant Boeing pay Plaintiffs, SWAFA, for the lost income they have incurred
            and continue to incur;

         B. That Defendant Boeing pay Plaintiffs, SWAFA, for its other losses and compensation
            they have incurred and continue to incur;

         C. That Defendant Boeing pay Plaintiffs, SWAFA, pre-judgment interest for the
            foregoing; and

         D. That Defendant Boeing pay Plaintiffs, SWAFA, for all other relief to which SWAFA
            may be entitled, and which this Court deems just and proper.

                                     JURY TRIAL DEMAND

         Plaintiffs, SWAFA, hereby respectfully demand a trial by jury on all issues so triable.




                                                 72
Case: 1:20-cv-01813 Document #: 1 Filed: 03/16/20 Page 76 of 76 PageID #:76




  Dated: March 16, 2020

                                         Respectfully Submitted,


                                         /s/ Marvin A. Miller
                                         Marvin A. Miller
                                         Andy Szot
                                         MILLER LAW LLC
                                         115 S. LaSalle Street, Suite 2910
                                         Chicago, IL 60603
                                         Tel: 312-332-3400
                                         mmiller@millerllc.com
                                         aszot@millerlawllc.com

                                         Seth A. Katz (CO 37205) – pro hac vice
                                         Michael Mauro (CO 48009) – pro hac vice
                                         BURG SIMPSON ELDREDGE
                                         HERSH & JARDINE, P.C.
                                         40 Inverness Drive East
                                         Englewood, CO 80112
                                         Tel: 303-792-5595
                                         Fax: 303-708-0527
                                         skatz@burgsimpson.com
                                         mmauro@burgsimpson.com

                                         Bradley R. Irwin (CO 16906) – pro hac
                                         vice
                                         Roger D. Fraley, Jr. (CO 14603) – pro hac
                                         vice
                                         Ken Falkenstein (CO 52307) – pro hac
                                         vice
                                         IRWIN FRALEY, PLLC
                                         7377 S. Revere Parkway, Suite 400
                                         Centennial, CO 80111
                                         Tel: 303-999-9000
                                         Fax: 303-999-9001
                                         birwin@coloradolawyers.com
                                         rfraley@coloradolawyers.com
                                         kfalkenstein@coloradolawyers.com

                                         Attorneys for Plaintiffs




                                    73
